17-13633-mkv        Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33          Main Document
                                              Pg 1 of 59

                                          HEARING DATE AND TIME: November 28, 2018 at 10:00 a.m. (ET)
                                                          RESPONSE DEADLINE: November 21, 2018
 Michael J. Edelman
 VEDDER PRICE P.C.
 1633 Broadway, 31st Floor
 New York, NY 10019
 Phone: (212) 407-7700

 Michael Eidelman (admitted pro hac vice)
 VEDDER PRICE P.C.
 222 N. LaSalle St., Ste. 2600
 Chicago, IL 60601
 Phone: (312) 609-7500

 Counsel for Counsel to React Presents, Inc.,
 Clubtix, Inc., Lucas King and Jeffery Callahan

 UNITED STATES BANKRUPTCY COURT
 THE SOUTHERN DISTRICT OF NEW YORK


  In re:

  ROBERT FRANCIS XAVIER SILLERMAN,                           Chapter 11 Case
  aka Robert F.X. Sillerman,
  aka Robert F. Sillerman,                                   Case No. 17-13633 (MKV)
  aka Robert X. Sillerman,

                   Debtor.


        MOTION OF REACT PRESENTS, INC., CLUBTIX, INC., LUCAS KING
      AND JEFFERY CALLAHAN FOR ENTRY OF AN ORDER (A) APPOINTING
        EXAMINER PURSUANT TO 11 U.S.C. § 1104 AND (B) TERMINATING
       DEBTORS’ EXCLUSIVITY PERIODS PURSUANT TO 11 U.S.C. § 1121(d)

           React Presents, Inc., Clubtix, Inc., Lucas King, and Jeffery Callahan (collectively, the

 “Movants” or the “React Parties”), by and through their undersigned counsel, hereby move (this

 motion, the “Motion”) this Court for entry of an order, in substantially the form annexed hereto as

 Exhibit B (the “Proposed Order”): (a) pursuant to Section 1104(c) of Title 11 of the United States

 Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rules 2007.1 and 9014 of the Federal

 Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Local Bankruptcy Rule 9014-1,
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                              Pg 2 of 59


 directing the appointment of an independent examiner for the above-referenced Chapter 11 case

 (i) to investigate the assets of the above-referenced debtor and debtor-in-possession, Robert

 Francis Xavier Sillerman (“Sillerman” or the “Debtor”), (ii) to investigate the optimal mechanism

 for effecting a Chapter 11 Plan based upon such assets, and (iii) to coordinate with and facilitate

 the efforts of parties-in-interest in formulating a plan of reorganization for the Debtor based upon

 such investigation and the information derived from such investigations; and (b) pursuant to

 Bankruptcy Code Section 1121(d), terminating the Debtor’s exclusivity periods for filing and

 soliciting acceptances for a Chapter 11 plan (the “Exclusivity Periods”). In support of the Motion,

 the React Parties respectfully state as follows:

                                  PRELIMINARY STATEMENT1

         1.      As evidenced by the numerous allegations of securities law violations asserted by

 the Securities and Exchange Commission and various creditors in their proofs of claim, the Debtor

 has utilized various financial structures and transactions (both prepetition and postpetition) for his

 personal profit, while his creditors are either being denied or delayed in obtaining full repayment.

 The Debtor’s failure to treat his creditors fairly, combined with his failure to pay his debts when

 they came due, led the Movants to commence an involuntary bankruptcy case against the Debtor

 so that his actions would be subjected to bankruptcy oversight.

         2.      No creditors committee has been appointed in the Debtor’s bankruptcy case. This

 lack of oversight has allowed the Debtor to obtain the advantages of the automatic stay in order to

 continue his treatment of his creditor constituencies. Specifically, the lack of any estate oversight

 has allowed the Debtor:2



 1
   Capitalized terms used in this Preliminary Statement shall have the meanings ascribed to such terms in
 the Background section set forth below.
 2
     Each of these matters are set forth detail in the background and body sections of this Motion.

                                                    2
17-13633-mkv          Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33           Main Document
                                                 Pg 3 of 59


                  to utilize his opaque holding structures, in which he holds almost all of his assets,
                   to hide the true nature, location and amount of his estate’s assets;

                  to file misleading, incomplete and distorted accounts of his assets in his Schedules
                   and SOFA;

                  to continue to make material distributions to numerous insiders (exceeding in
                   excess of $1 million (including over $400,000 to Laura Sillerman) as set forth in
                   the recent operating reports),3 which transactions have not been justified in any way
                   or subjected to any scrutiny;

                  to hide behind an affiliate’s retention of an investment procurement agent to
                   provide a false face of progress; whereas the Debtor has in reality made no tangible
                   progress in his Bankruptcy Case – in fact, the investment procurement agent has
                   apparently disappeared and has recently failed to make the required reports
                   mandated by this Court;

                  After such investment procurement agent made its initial report that alleged
                   arrangements for financing were being procured within about ten days, to (a) fail
                   to delineate anything further about such amorphous, hoped for financing and (b) in
                   express contravention of this Court’s order, to fail to file any further regarding the
                   investment procurement agent’s activities;

                  to file his Plan that is premised upon another empty promise of an undisclosed and
                   amorphous financing in which neither the source, nor substance of the financing
                   are disclosed;

                  to file his Plan without a disclosure statement and effectively seek to further stall
                   this Bankruptcy Case past the end of this year; and

                  to continue to live a life of luxury.

 Because there has been no effective estate oversight of this Bankruptcy Case, the Debtor has been

 abusing the bankruptcy process and continuing living a lavish lifestyle – including his postpetition

 use of a personal helicopter, use of golf club memberships worth in excess of $2.3 million and the

 use of luxury cars – and failing to move this Bankruptcy Case forward or otherwise to pay his

 unfavored postpetition and prepetition creditors.




 3
     See Docket No. 122, at 2, 14; see also infra at ¶ 35.

                                                         3
17-13633-mkv       Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                             Pg 4 of 59


         3.      Given the lack of disclosure and clarity in this Bankruptcy Case, the Movants

 hereby request that an examiner be appointed under Bankruptcy Code Section 1104 (a) to

 investigate the nature, scope and location of the Debtor’s assets, (b) to investigate the optimal

 mechanism for effecting a Chapter 11 Plan based upon such assets, and (c) to coordinate with, and

 facilitate the efforts of any party-in-interest to formulate a plan of reorganization for the Debtor

 based upon such investigation and the information derived from such investigation. Based upon

 the circumstances present here, the requirements for both the mandatory retention of an examiner

 under Section 1104(c)(2), and the permissive retention of an examiner Section 1104(c)(1), are

 satisfied.

         4.      The Movants also request the immediate termination of the Exclusivity Periods

 under Bankruptcy Code Section 1121(d) because the Debtor has abused the bankruptcy process

 by continuing to lead a lavish lifestyle, while at the same time both (i) failing to keep current on

 his postpetition obligations, and (ii) failing to make any progress towards moving this Bankruptcy

 Case forward.

         5.      In sum, the Debtor is continuing to utilize his corporate web of transactions and

 insider self-dealings to delay and hinder creditor recoveries, while preserving his life of luxury.

 The Movants respectfully request that this Court (a) appoint an examiner to investigate the

 Debtor’s assets and (b) terminate the Exclusivity Periods, which relief should ameliorate some of

 the harm being inflicted upon the creditors here.

                                            Jurisdiction

         6.      This Court has jurisdiction under 28 U.S.C. sections 157 and 1334. This is a core

 proceeding within the meaning of 28 U.S.C. sections 157(b)(2)(A) and (O). Venue is proper in

 this district pursuant to 28 U.S.C. section 1408.



                                                     4
17-13633-mkv      Doc 136       Filed 11/13/18 Entered 11/13/18 20:25:33          Main Document
                                              Pg 5 of 59


        7.      The statutory basis for the relief requested in this Motion are section 1104(c) and

 1121(d) of the Bankruptcy Code and Bankruptcy Rules 2007.1, 9006 and 9014 and Local

 Bankruptcy Rule 9014-1.

                                         BACKGROUND

 II.    BACKGROUND

        A.      MOVANTS ARE JUDGEMENT CREDITORS OF DEBTOR

        8.      The React Parties are secured creditors of the Debtor pursuant to that certain

 Judgment Order entered by the United States District Court for the Northern District of Illinois,

 Eastern Division on November 15, 2017 in the matter captioned as React Presents, Inc., Clubtix,

 Inc. Lucas King and Jeffery Callahan v. Robert F.X. Sillerman, Case No. 1:17-mc-00505-JMF.

 The React Parties also exercised various levies upon the Debtor’s property in December 2017.

        9.      As set forth in the React Parties’ proof of secured claim, the Debtor currently owes

 the React Parties in excess of $7.5 million. See React Parties’ proof of secured claim, designated

 as Claim No. 64 of the Debtor’s Claims Registry in the above-referenced bankruptcy case (the

 “Debtor’s Claims Registry”).

        B.      MOVANTS’ PRE-BANKRUPTCY INVESTIGATION OF CERTAIN
                REAL PROPERTY TRANSACTIONS REVEALS DEBTOR’S EFFORTS
                TO STRUCTURE TRANSACTIONS THAT CAUSE DIFFICULTY IN
                ASCERTAINING LOCATION, SCOPE AND VALUE OF HIS ASSETS

        10.     After obtaining their judgment, in an effort to enforce such judgment, the Movants

 started to investigate the Debtor’s real property assets. Through this investigation, the Movants

 learned that Debtor undertook extensive efforts to conceal the scope, location and value of his

 assets through myriad corporate structures.




                                                 5
17-13633-mkv        Doc 136       Filed 11/13/18 Entered 11/13/18 20:25:33                  Main Document
                                                Pg 6 of 59


         11.      The Movants discovered, upon information and belief, that the Debtor’s use and

 enjoyment of real property is facilitated by a complicated web of ownership in limited liability

 companies. For example, upon information and belief, the Movants uncovered that:

         (a)      the Debtor’s affiliated entity, Elderberry X, LLC, of which the Debtor claims to be
                  a 50% owner, owns two parcels of property in Southampton, New York: 520
                  Montauk Highway and 52 Westway Dr. (the “Southampton Properties”). Property
                  records indicate that the address for the entity that owns 52 Westway Dr. is listed
                  as 1100 Meadow Lane, Southampton, NY (“1100 Meadow Lane”) -- the property
                  listed in the next clause.

         (b)      The Debtor’s affiliated entity, Sillerman Residential Properties, LP, of which the
                  Debtor claims to be a 99% limited partner, sold property located at 1100 Meadow
                  Lane, Southampton, New York, in December 2015 for $37,500,000. Tax records,
                  however, indicate that the Debtor, through his entity MJX, LLC, continued to pay
                  property taxes for the real estate in 2016 – if sold to an unaffiliated entity, why
                  would a Debtor-owned entity continue to pay taxes for the property?

         (c)      The Debtor’s affiliated entity, Sillerman Residential Properties, LP,4 sold property
                  located at 1116 Meadow Lane, Southampton in November 2014 for $38,000,000.
                  Approximately $15.5 million of the sale proceeds from the sale went directly to the
                  Debtor.

         (d)      The Debtor previously owned a home located at 1080 Meadow Lane, Southampton,
                  New York. In September 2016, the Debtor sold this property for $38,000,000.

         (e)      The Debtor previously owned a home located at 157 East 70th Street, New York
                  City. In December 2014, the Debtor sold this property for $26,050,000.

 In sum, the Debtor utilized his corporate holdings to conduct most of his business and personal

 activities which, in turn, has created difficulties in ascertaining the nature, scope and value of the

 Debtor’s assets. Upon information and belief, the Debtor conducted his affairs in this manner to

 make it difficult and expensive for creditors to undertake enforcement actions against him.




 4
   Interestingly, this same entity appears to be the affiliate that is the primary source of the Debtor’s recent
 income. See Docket No. 122 (Monthly Operating Report for September 2018), at 2 ($200,000 of the
 Debtor’s $203,252 of income for September 2018 was paid by such affiliate).

                                                       6
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                             Pg 7 of 59


        C.      THE DEBTOR’S HISTORY OF PROFITING THROUGH
                OPAQUE, MULTI-LAYERED TRANSACTIONS

        12.     Similar to the real estate records uncovered by the Movants, proofs of claim filed

 by the Debtor’s various creditors evidence the Debtor’s predilection for conducting his affairs in

 a manner that provides personal profit through the use of complicated corporate holding structures

 and/or other machinations. This Court may take judicial notice of the proofs of claim filed in this

 case that evidence, inter alia, the following prepetition transactions:

        (a)     SFX Litigation Trust Claims: Claims asserted by Dean Ziehl as Litigation Trustee
                of the SFX Litigation Trust (the “SFX Litigation Trustee”), in which the SFX
                Litigation Trustee details multiple transactions orchestrated by the Debtor through
                numerous tiers of entities owned or controlled by the Debtor that yielded substantial
                profits for the Debtor at the expense of other investors in companies owned or
                controlled by the Debtor. See Claim No. 38 in the Debtor’s Claims Registry.
                Because a brief summary cannot adequately convey the character, type and nature
                of the transactions and allegedly tortious and fraudulent activity alleged by the SFX
                Litigation Trustee, a copy of Claim No. 38 is attached hereto as Exhibit A.

        (b)     SEC Claims: The United States Securities and Exchange Commission filed claims
                against the Debtor for “penalties, disgorgement, and prejudgment interest arising
                from possible violations of the federal securities laws. The U.S. Securities and
                Exchange Commission . . . has been conducting an investigation into certain pre-
                bankruptcy transactions and practices involving Function(x) Inc. and its former
                CEO Robert F.X. Sillerman.” See Claim No. 10 in the Debtor’s Claims Registry.

        (c)     The Guevoura Fund Class Action Claims: A class action alleging securities law
                violations relating to investments in SFX Entertainment, Inc. (“SFX”), which allege
                claims against the Debtor, as the founder, former chief executive officer and largest
                shareholder of SFX, for “alleged market manipulation and the alleged issuance of
                false and misleading statements.” See Claim No. 35 in the Debtor’s Claims
                Registry.

        (d)     Claims for Charter Jet Services: Claims asserted by VistaJet US Inc. for over $4
                million for charter aircraft flight services in which the Debtor utilized substantial
                private jet flight services while only making partial payments. See Claim No. 9 in
                the Debtor’s Claims Registry.

        (e)     Claims Asserted by Ryan Seacrest for Failure to Pay: Ryan Seacrest asserted
                claims against the Debtor for a failure to pay amounts arising under put obligations
                owed to the Ryan Seacrest Revocable Trust relating to the Debtor’s alleged failure
                to repurchase equity interested in LOBS, LLC. See Claim No. 8 in the Debtor’s
                Claims Registry.

                                                   7
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                             Pg 8 of 59


 The above summaries are just a sampling of the approximately sixty-five claims asserted against

 the Debtor. In sum, regardless of whether his activities constitute transactions that violate

 securities laws, tortious conduct or simple contractual breaches, the Debtor’s prepetition actions

 are characterized by his orchestration of opaque business dealings in which he promoted his self-

 profit and an indulgent lifestyle while leaving a web of loss that is difficult to unravel due to the

 myriad of wholly and partially owned entities through which the Debtor operates.

        D.      BANKRUPTCY FILING

        13.     The Movants determined that the oversight of a bankruptcy court was needed after

 discovering that the Debtor was continuing his lavish lifestyle, while appearing to secrete assets

 into, and through controlled entities that made enforcement actions very difficult. Accordingly,

 on December 27, 2017 (the “Petition Date”), the Movants filed an involuntary petition under

 Chapter 7 of the Bankruptcy Code against Sillerman in this Court. On February 2, 2018, the

 Debtor consented to the entry of an Order for Relief and moved to convert the bankruptcy case to

 a Chapter 11 reorganization case. On March 1, 2018, this Court entered an order approving the

 conversion of the Debtor’s Chapter 7 case to a case under Chapter 11 of the Bankruptcy Code (this

 “Bankruptcy Case”).

        14.     The Debtor continues to operate his affairs as a debtor in possession pursuant to 11

 U.S.C. §§ 1107 and 1108.

        E.      NO CREDITORS’ COMMITTEE APPOINTED;
                NO ESTATE-APPOINTED OVERSIGHT OF DEBTOR

        15.     When this Bankruptcy Case commenced, no creditors’ committee was appointed.

 Nor has this Court, as of the date hereof, appointed an examiner or Chapter 11 trustee.

 Accordingly, there is no estate-appointed representative overseeing the Debtor’s actions, inactions

 and insider dealings in this Bankruptcy Case.


                                                  8
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                             Pg 9 of 59


        F.      DEBTOR’S SCHEDULES AND SOFA CONTINUE DEBTOR’S
                OBFUSCATION OF THE VALUE AND SCOPE OF HIS ESTATE

        16.     In a series of filings towards the end of March, the Debtor filed his schedules of

 assets and liabilities (the “Schedules”), statement of financial affairs (the “SOFA”), and the Local

 Bankruptcy Rule 1007-2 affidavit (the “Debtor’s Local Rule 1007-2 Affidavit”). See Docket Nos.

 29, 30, 36 and 37. Further, the Debtor has filed several monthly operating reports that provide

 certain further financial disclosures. See Docket Nos. 50, 58, 77, 96, 106, 117 & 122 (the “Monthly

 Operating Reports”). Rather than provide a clear picture of the Debtor, his assets and transactions,

 these documents do not illuminate the extent, location or value of the Debtor’s interest in most of

 his assets. Rather, these documents demonstrate (a) numerous inconsistencies and contradictions,

 (b) many insider transactions and insider favoritism, (c) evidence of luxurious living, and (d) many

 value distortions. Without an estate appointed representative reviewing the Debtor’s filings, there

 is no oversight to ensure that creditors’ interests are being safeguarded and that creditors are being

 dealt with in a fair manner. Several of these matters are highlighted below.

        17.     For example, in his Schedules, the Debtor identified the Southampton Properties as

 assets of Elderberry X, LLC and listed the fair market value of the two largest assets owned by

 such entity as having an aggregate gross value of $23.75 million, with such properties being

 encumbered by only $10.3 million of mortgage debt. Notwithstanding that the Debtor’s estate

 would seem to have a material stake and valuable interest in Elderberry X, LLC, the Debtor

 represents in his Schedules that the value of his total equity in Elderberry X, LLC is worth only

 $18.00, but his wife’s 50% stake is worth in excess of $12 million. See Docket No. 29, Attachment

 to Schedule 19, at 2-3. He also fails to list a $1.7 million receivable owed by Elderberry X, LLC

 to the Debtor as an asset of the Debtor’s estate. Id. In sum, through such machinations, the Debtor




                                                   9
17-13633-mkv       Doc 136       Filed 11/13/18 Entered 11/13/18 20:25:33                Main Document
                                              Pg 10 of 59


 seems to be seeking to hide valuable assets for the benefit of insiders (his wife) and to the detriment

 of his bankruptcy estate.

         18.     Nor do the Schedules, SOFA or the Debtor’s Local Rule 1007-2 Affidavit support

 the Debtor’s contention that he suffers from a “lack of liquidity,” as the Debtor alleges in his

 Debtor’s Local Rule 1007-2 Affidavit. See Docket No. 37, ¶ 14. In contrast to such claims, the

 Debtor alleges in his Schedules to have more than $550 million in assets, and approximately $118

 million in liabilities. See Docket No. 29, at 1.5         The Debtor’s monthly operating report for

 September 2018 further supports the Debtor’s allegation that his assets exceed $540 million. See

 Docket No. 122. In this regard, the Debtor’s Schedules indicate that the Debtor possesses

 approximately $474 million of his assets in equity interests in no less than forty-seven limited

 liability companies, partnerships and corporations, which equity interests constitute a vast majority

 of his estate. Through these affiliated entities, the Debtor indirectly, wholly or partially, owns a

 multitude of apparently valuable assets. See Docket No. 29, at 19. Based upon such contentions

 that his assets so vastly exceed his liabilities, the Debtor’s claim of illiquidity lack credibility. The

 lack of an estate representative to investigate the true nature and value of the Debtor’s assets held

 through such entities is allowing the Debtor to avoid any scrutiny of his seemingly contradictory

 claims of illiquidity and material solvency

         19.     The lack of an estate representative to investigate the Debtor’s assets is also

 allowing the Debtor to avoid disclosing the true nature and value of his assets in his Schedules and

 other financial disclosures. For example, there is no mention in the Schedules or the SOFA of the

 property sold by Sillerman Residential Properties, LP in 2014 and 2015 as described in paragraph


 5
    The bar date for filing claims in this Bankruptcy Case occurred on October 1, 2018, by which date all
 prepetition claims were required to be filed. As of the date hereof, the Debtor’s Claims Registry indicates
 that sixty-five creditors have asserted in the aggregate approximately $275 million of claims.


                                                     10
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                             Pg 11 of 59


 12 above. Despite the more than $75 million of sale proceeds recently obtained by Sillerman

 Residential Properties, LP, the Debtor alleges that Sillerman Residential Properties, LP’s only

 assets include $11,460 in cash and a note receivable in the amount of $621,433.00. See Docket

 No. 29, at 19. Again, the lack of any estate oversight is allowing numerous insider transactions

 and transfers to be remain free from investigation or challenge.

         20.     The Schedules also indicate that the Debtor is (i) the sole owner of MJX, LLC, an

 entity that has over $22 million in private equity investments; (ii) the sole owner of Digital Media

 Investors, LLC, an entity that has interests in over $200 million assets; and (iii) the sole owner of

 MJX Ventures, LLC, an entity that owns two real properties and an interest in development

 property in Anguilla worth over $37,000,0000. No further description is provided as to the nature,

 liquidity or real value of the above assets. The existence of such allegedly valuable assets belies

 any justification for why the Debtor has made no progress towards moving this Bankruptcy Case

 forward.

         21.     The Debtor also alleges in his Schedules and SOFA that he possesses an

 extraordinarily large income. Specifically, the Debtor represents that his income for 2017, 2016

 and 2015 was $19,924,730, $59,500,000, and $153,000,000, respectively. See Docket No. 30, at

 1-2. The Debtor’s reported monthly income in March 2018 was $1,358,559.67. See Chapter 11

 Statement of Monthly Income, Docket No. 31. Such a large income not only undercuts the Debtor’s

 claims of illiquidity, but indicates that the Debtor is continuing a lavish lifestyle.

         22.     The Debtor further reports that he received $2,355,182.00 in IRA distributions in

 2016, and $1,294,293.00 in pension and annuity payments in 2015. See Docket No. 30, at 2-3.

 The only retirement or pension account identified in the Schedules, however, is an IRA with

 Fidelity, which the Debtor values at $3,000. See Docket No. 29, at 7-8; see also Schedule C



                                                   11
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                            Pg 12 of 59


 (claiming Fidelity IRA as exempt). The lack of any estate representative to investigate the

 Debtor’s claims appears to be allowing the Debtor’s to play fast and loose with his disclosure and

 other fiduciary obligations owed to his creditors – he is, on the one hand, claiming vast amounts

 assets, while at the same time claiming a lack of liquidity. Movants believe that the Debtor’s

 alleged lack of liquidity is more likely an unwillingness to liquidate assets or restrict his

 extravagant lifestyle so that this case can move forward.

        23.     Lastly, the Debtor’s SOFA reveals that in the year prior to the Petition Date, the

 Debtor transferred over $1 million to insiders, as that term is defined in 11 U.S.C. § 101. See

 Docket No. 30, at 4. The Debtor also made over $140 million in charitable contributions in the

 two years prior to the Petition Date, including a contribution valued at $138,750,000 to The

 Tomorrow Foundation, a foundation affiliated with the Debtor’s family.6 See Docket No. 30, at 6

 & 13. Nor has the Debtor stopped making insider transactions during these cases. See infra at ¶

 35.

        24.     In sum, the terse descriptions of extensive assets, massive incomes, and recent

 largesse, and the numerous inconsistencies and insider dealings raise multitudes of questions. The

 Movants have no confidence that any of the above listed omissions, inconsistencies, questionable

 value allocations and largesse, among other issues, will be adequately addressed by the Debtor –

 especially given (a) the lack of an estate representative investigating the Debtor’s affairs for the

 benefit of his creditors, and (b) the Debtor’s historical record of holding his creditors at bay while

 living the most lavish of lifestyles. Indeed, even a cursory review of the Debtors Schedules and




 6
    See Function (x) Inc.’s Form 8-K, dated February 24, 2017, filed with the Securities and Exchange
 Commission (referring to The Tomorrow Foundation as “[a] family foundation affiliated with Robert F.X.
 Sillerman.”).


                                                  12
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33               Main Document
                                             Pg 13 of 59


 SOFA highlight the need for an estate representative to bear down and investigate the actual nature,

 scope and value of the Debtor’s estate.

         G.      DEBTOR’S RETENTION OF “INVESTMENT” PROCUREMENT AGENT THROUGH
                 NON-DEBTOR AFFILIATE CONTINUES EFFORTS TO UTILIZE LAYERED
                 CORPORATE STRUCTURE TO FOSTER OPAQUENESS AND LACK OF OVERSIGHT

         25.     In May 2018, the Debtor moved for entry of an order authorizing an affiliated non-

 debtor entity, RFXS, LLC, to retain Castle Placement, LLC as an investment procurement agent

 (the “Investment Procurement Agent”) in order to assist the Debtor in obtaining financing to

 “maximize the value of certain investment opportunities” (the “Castle Retention Motion”). See

 Docket Nos. 56-1 and 69. As other parties in interest in this case have highlighted,7 the Castle

 Retention Motion contained scant detail on how Castle Placement, LLC’s retention as an

 Investment Procurement Agent would lead to a plan of reorganization, and why the “proposed

 investments” were necessary to provide liquidity for the Debtor to fund a plan.

         26.     Nor did the Castle Retention Motion explain why the retention of an Investment

 Procurement Agent needed to be retained through an affiliate. The Movants believe the Debtor

 sought this indirect retention to place the services of the Investment Procurement Agent through

 an entity that was not under this Court’s supervision. Why else would such an arrangement be

 made – if the Debtor exercises enough control over his affiliate to retain the Investment

 Procurement Agent for his benefit, the Debtor could have caused the retention on a joint basis or

 arranged for his affiliates to pay for the retention.

         27.     The Court granted the Castle Retention Motion over several creditors’ objections,

 but ordered the Debtor to file a report with the Court every forty-five days on the status of Castle


 7
   See Limited Objection of Dean Ziehl, as Litigation Trustee of SFX Litigation Trust, to Debtor’s Motion,
 Pursuant to Sections 105 and 1121(d) of the Bankruptcy Code, for an Order Extending the Exclusive
 Periods Within Which He May File a Plan of Reorganization and Solicit Acceptances Thereto, dated July
 10, 2018 [Docket No. 93].

                                                    13
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                            Pg 14 of 59


 Placement, LLC’s efforts as the Investment Procurement Agent to solicit a “Transaction,” as

 contemplated in the retention motion. See Docket No. 91 (Order dated July 3, 2018 (the

 “Investment Procurement Agent Order”)).

        H.      DEBTOR’S REQUESTS FOR EXCLUSIVITY EXTENSIONS BASED UPON PROGRESS IN
                OBTAINING INVESTMENTS AND COMPLIANCE WITH POSTPETITION OBLIGATIONS

        28.     The Debtor has requested and obtained two extensions of exclusivity in his

 Bankruptcy Case. See Docket Nos. 88 and 109. In each, he cited progress in obtaining investment

 through the retention by an affiliate of the Investment Procurement Agent to raise money for the

 Debtor. See Docket No. 88, ¶ 28, and Docket No. 109, ¶¶ 28-31. He also represented that “he is

 paying his bills as they come due.” See Docket No. 88, ¶ 29, and Docket No. 109, ¶ 32.

        29.     Based upon such representations, among other things, this Court granted the

 Debtor’s requests for extensions of the Exclusivity Periods. As set forth below in subparts I, J and

 K below, each of these representations lacks any factual basis.

        I.      DEBTOR’S LUXURIOUS LIFESTYLE CONTINUES WHILE HE IGNORES
                FIDUCIARY OBLIGATIONS TO PAY HIS POSTPETITION CREDITORS

        30.     In direct contravention of the representations the Debtor made in his motions for

 the extension of his Exclusivity Periods, a recent spate of motions filed by creditors confirm that

 the Debtor is continuing a life of luxury, while ignoring his obligations to pay his postpetition

 creditors. Specifically, as described more fully below, the Debtor has been using a helicopter and

 driving a luxury automobile while, at the same time, failing to pay his lease obligations relating to

 such luxury items.

        31.     As set forth in ECN Aviation Inc.’s (“ECN”) Motion for Relief from the Automatic

 Stay with Respect to Debtor’s Lease of AW109SP Grand New Helicopter [Docket No. 123], the

 Debtor has been freely using a helicopter during the course of this Bankruptcy Case that is owned

 by Aircraft Acquisition Corp. (“AAC”). The Debtor is the sole owner of AAC, and he personally

                                                  14
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                            Pg 15 of 59


 and unconditionally guaranteed AAC’s payment obligations to ECN. Id. The Debtor in turn leases

 such helicopter from AAC. As set forth in ECN’s motion, despite being the primary user and

 lessee of the helicopter during this Bankruptcy Case, ECN alleged that the Debtor failed to make

 any postpetition payments for the use of the helicopter. Id. Additionally, the Debtor’s schedules

 do not ascribe any value to the lease between the Debtor and AAC, pursuant to which Sillerman

 apparently maintained his right to possess, use, operate and rent the helicopter – and pursuant to

 which he is required to pay for related costs and charges. Id.

        32.     Similarly, as set forth in Toyota Motor Credit Corporation’s Motion for Relief from

 Automatic Stay Pursuant to 11 U.S.C. §§ 362(d)(1) & (d)(2) and 1301(c) [Docket No. 129], the

 Debtor has continued to make use of one 2017 Lexus RX350 without paying Toyota Motor Credit

 Corporation. The Debtor’s use of the Lexus is identified on schedule G of the Schedules. See

 Docket No. 29, at 49.

        33.     Further, the Debtor also lists golf club memberships with a value of $2,366,875

 that he is maintaining. See Docket No. 122, at 6.

        34.     The Debtor, through his ownership of Sillerman Sports Holdings, LLC, is a part

 owner (0.4%) of the New York Yankees and the Brooklyn Nets. See Docket No. 29, at 19.

        35.     Further, without explanation, the Debtor has transferred in excess of $400,000 to

 Laura Sillerman – which are obvious insider transactions. See Docket Nos. 50, 58, 77, 122, each

 at 2 (Monthly Operating Reports). Further, the Debtor has paid $110,000 to Aircraft Acquisition

 Corporation, which is presumably an insider transaction to support his private jet use. See Docket

 No. 122, at 14. Indeed, the Debtor has made in excess of an additional $559,000 of payments and

 transfers to insiders. The postpetition transfers in excess of $1 million outlined in this paragraph

 to insiders merits oversight and review.



                                                 15
17-13633-mkv       Doc 136        Filed 11/13/18 Entered 11/13/18 20:25:33          Main Document
                                               Pg 16 of 59


        36.     In sum, the Debtor is apparently not keeping current on his postpetition obligations,

 while, at the same time, keeping the accoutrements of his opulent lifestyle.

        J.      DEBTOR IS SEEKING TO DECEIVE THIS COURT BY PROMISING PROGRESS
                THROUGH THE GUISE OF UNNAMED AND UNSUBSTANTIATED INVESTORS,
                SALES AND FINANCINGS THAT LACK ANY TANGIBLE BASIS OR SUPPORT

        37.     Similar to the Debtor’s prepetition activities in which he allegedly misled investors

 and delayed repaying his creditors and investors, the Debtor has repeatedly taken advantage of the

 lack of creditor committee oversight here to let this case linger; which delay is undermining the

 expeditious repayment of his creditors. Such delay is a violation of the Debtor’s fiduciary duty

 that he owes to his creditors.

        38.     In this regard, the Debtor has repeatedly alleged that he has arranged and is close

 to completing financing from unnamed and amorphous sources that will allow him to move this

 case forward. Initially, he did this through the guise of his Investment Procurement Agent. To

 guard against stagnation and delay, this Court directed that the Debtor file a report every forty-five

 days regarding the Investment Procurement Agent’s progress, with the first such report being due

 on August 17, 2018. See Investment Procurement Agent Order, at 3.

        39.     The Investment Procurement Agent filed its first report on August 31, 2018. In

 such report, the investment advisor reported that: (a) 72 unnamed investors had requested

 information regarding the financing opportunity with the Debtor, (b) 40 likewise unnamed

 investors had signed non-disclosure agreements, (c) 19 anonymous investors are in the process of

 “evaluating the investment” and (d) the Investment Procurement Agent had “received four draft

 term sheets from qualified investors” with another anticipated to come. See Docket No. 113,

 ¶¶ 6– 9. The Investment Procurement Agent then stated that “[w]e have guided the [D]ebtor to

 select a preferred investor and negotiate final terms in the next ten days [i.e., September 10,



                                                  16
17-13633-mkv      Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                           Pg 17 of 59


 2018].” (emphasis added). September 10, 2018 came and went several months ago, and no such

 term sheet, binding offering memorandum or name of any such mystery investor followed.

        40.     Rather than procure an investment that would move this case forward, the

 Investment Procurement Agent effected a disappearing act: neither it nor the Debtor have filed

 any reports with this Court – in direct contravention of this Court’s Investment Procurement Agent

 Order. In fact, in the 133 days since the Court’s entry of the Investment Procurement Agent Order,

 only one such report was filed with the Court. Further, the Debtor’s recently filed Plan contains

 no mention of the Investment Procurement Agent.

        41.     The Debtor similarly misled this Court in his motion to extend the Exclusivity

 Periods, dated August 24, 2018, in which he reported that:

                Mr. Sillerman has reached an agreement with a third party to acquire a
                portfolio of assets and the sale proceeds will likely enable the repayment of
                all secured claims. The Debtor intends to file a motion shortly seeking
                approval of the transaction.

 See Docket No. 109, ¶ 31. No such motion has ever been filed, nor has any such agreement been

 identified. The mysterious “third party” also has never been identified.

        42.     In sum, the Debtor has continuously sought to mislead this Court that he is making

 progress by alleging unspecified transactions and unnamed counterparties. Again, the lack of any

 estate representative to provide oversight has allowed the Debtor to languish in bankruptcy without

 any material progress being made.

        K.      DEBTOR’S FILING OF PLAN WITHOUT DISCLOSURE STATEMENT EVIDENCES
                CONTINUING EFFORT OF OBFUSCATION AND SMOKE-AND-MIRROR DELAY

        43.     The Debtor’s efforts to mislead this Court and his creditors through smoke-and-

 mirror promises of progress continues through his recent Plan of Reorganization, filed on October

 31, 2018 [Docket No. 132] (the “Plan”). In the Plan, the Debtor again provides an amorphous

 description of some theoretical financing source:

                                                 17
17-13633-mkv        Doc 136   Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                           Pg 18 of 59


               5.1      Plan Funding.

                       (a)     Plan Distribution Account. The Plan shall be funded by
               Cash on deposit in the Plan Distribution Account on the Effective Date. At
               least five (5) days prior to the Confirmation Hearing, the Debtor shall
               deposit all Plan Distribution Funds into the Plan Distribution Account. The
               Debtor anticipates that the proceeds from the disposition of Assets
               constituting non-real estate collateral will be a part of Plan Distribution
               Funds, available for distribution on account of Allowed Secured Claims.

                       (b)     Debtor Funding. Over the past several years the Debtor has
               invested over $150 million in three (3) new operating initiatives in the
               digital space. The filing of the Involuntary Petition precluded the Debtor
               from making the final investment in all three. Based upon the advice of third
               parties as well as appraisals, the Debtor believes that the final investments
               will create approximately $500 million of value.

                        One of these entities is obligated to share with the Debtor funds
               raised in excess of $50 million, such that the Debtor will be entitled to 48%
               of such funds, up to a maximum $154 million. This entity is pursuing two
               initiatives that seek to raise $600 million in total, more than enough to fund
               the Debtor’s share of $154 million.

                      (c)    Financing. The other two entities will be public companies.
               By a reverse merger of each entity into a fully compliant public shell, the
               shares of each will be publicly traded. The reverse mergers are well
               underway.

                       The Debtor anticipates obtaining Financing to fund investments in
               these operating initiatives. The Financing, which the Debtor estimates will
               yield proceeds of approximately $20 million, will take place simultaneously
               with or shortly after an agreed upon number of transactions have taken place
               that generate a minimum amount of historical pro forma cash flow. As
               discussed in Article X, below, Closing of the Financing is a condition
               precedent of Confirmation.

                       Subject to having a minimum number of shareholders, these entities
               will be able to access, almost immediately, various elements of the capital
               markets. The Debtor’s shares, which will be valued at over $300 million,
               will be restricted, subject to a six-month holding period; however, these
               shares will provide leverage for additional financing, if necessary, to obtain
               the funds necessary to make the Distributions pursuant to the Plan.

 See Plan, § 5.1.




                                                18
17-13633-mkv        Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33           Main Document
                                              Pg 19 of 59


          44.     Such a provision of the Plan furthers the Debtor’s penchant for providing rank

 speculation and little substantive progress. Nowhere is the identity of any source of funding

 mentioned. Nor is there any binding term sheet, commitment or memorandum of understanding.

 Rather, the Debtor again is using the artifice of motion as a façade that is hiding a complete lack

 of any forward movement in this Bankruptcy Case. In this regard, the Debtor is seeking to preserve

 and elongate the time that he continues to receive the benefits of the automatic stay and attendant

 nonpayment of his creditors.

          45.     The Debtor’s attempt at obfuscation and delay is being furthered by his failure to

 file a disclosure statement accompanying the Plan. The reason for this omission is that the Debtor

 is neither seeking to move his bankruptcy case forward, nor progressing towards obtaining a

 feasible Chapter 11 plan of reorganization. Indeed, the Debtor’s leisurely scheduling of his recent

 motion for permission to file a belated disclosure statement (see Docket Nos. 131 and 132), 8 where

 the hearing is scheduled a full month after he filed his Plan and he is seeking approval of a two

 month delay in filing a disclosure statement, highlights his true intent here: the Debtor wants to

 continue the sluggish pace of his Bankruptcy Case, while keeping his creditors at bay and

 continuing to live his lavish, jet-streaming (or helicopter-streaming, as the case may be) lifestyle.

 In fact, the Debtor’s Belated Disclosure Statement Motion, in reality, amounts to a sub-rosa effort

 to obtain an extension of the Exclusivity Periods without meeting any of the requirements for an

 extension of exclusivity.

          46.     As set forth below, based upon the foregoing facts, the Movants hereby request that

 (a) this Court appoint an examiner (i) to investigate the assets of the above-referenced debtor and

 debtor-in-possession, Robert Francis Xavier Sillerman (“Sillerman” or the “Debtor”), (ii) to


 8
     Such motion, the “Debtor’s Belated Disclosure Statement Motion.”


                                                    19
17-13633-mkv       Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                            Pg 20 of 59


 investigate the optimal mechanism for effecting a Chapter 11 Plan based upon such assets, and

 (iii) to coordinate with and facilitate the efforts of parties-in-interest in formulating a plan of

 reorganization for the Debtor based upon such investigation and the information derived from such

 investigations; and (b) this Court immediately terminate the Exclusivity Periods.9

                                      REQUESTED RELIEF

                                                   I.

              THE APPOINTMENT OF AN EXAMINER TO INVESTIGATE THE
               DEBTOR’S ASSETS TO SUPPORT THE PROMULGATION OF A
                 FEASIBLE PLAN IS REQUIRED UNDER SECTION 1104(C)

        47.     The appointment of an examiner to investigate the Debtor’s assets and oversee the

 Debtor’s formulation of a plan of reorganization is both mandatory under Section 1104(c) of the

 Bankruptcy Code, and appropriate under the circumstances. To say that the Debtor is an individual

 with high net worth who is capable of paying his debts is an understatement. The Debtor’s

 Chapter 11 case has lingered for six months without any meaningful progress towards moving this

 Bankruptcy Case forward or confirming a meritorious Chapter 11 plan. And, here, the Debtor is

 clearly neglecting his obligations as a debtor in possession and continuing to live a lavish lifestyle

 at the expense of his creditors.

        48.     The Debtor’s Schedules, SOFA, and other filings suggest that the Debtor has ample

 assets to pay all of his liabilities, in full, immediately. However, Sillerman professes that he is

 suffering from a liquidity crisis and requires outside investment to “protect and maintain various

 assets and make certain investments in existing assets in order to fund a plan of reorganization.”

 See Docket No. 109 (Second Motion for Extension of Exclusivity Periods), ¶ 12. One thing is

 clear: The assets currently available to fund a potential plan of reorganization are held through a


 9
   The Movants hereby reserve their rights to submit an objection to the Debtor’s Belated Disclosure
 Statement Motion, which objections are due on November 21, 2018.

                                                  20
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                            Pg 21 of 59


 tangled network of affiliated entities, for which very little information has been provided by the

 Debtor. With no official creditors’ committee or appointed trustee to investigate the Debtor’s

 affairs, the appointment of an examiner is necessary to fully investigate the Debtor’s assets and

 provide assurance to creditors that a plan of reorganization will be formulated without further

 delay.

          A.    Standard for Appointment of an Examiner

          49.   Section 1104(c) of the Bankruptcy Code provides, in relevant part, as follows:

                If the court does not order the appointment of a trustee under this section,
                then at any time before the confirmation of a plan, on request of a party in
                interest or the United States trustee, and after notice and a hearing, the court
                shall order the appointment of an examiner to conduct such an investigation
                of the debtor as is appropriate, including an investigation of any allegations
                of fraud, dishonesty, incompetence, misconduct, mismanagement, or
                irregularity in the management of the affairs of the debtor of or by current
                or former management of the debtor, if –

                        (1)     such appointment is in the interests of creditors, any equity
                        security holders, and other interests of the estate; or

                        (2)    the debtor’s fixed, liquidated, unsecured debts, other than
                        debts for goods, services, or taxes, or owing to an insider, exceed
                        $5,000,000.

          50.   The plain language of Section 1104(c) mandates the appointment of an examiner if

 (i) no trustee has been appointed, (ii) no plan has been confirmed, (iii) a party in interest or the

 United States Trustee requests that an examiner be appointed, and (iv) either the examiner’s

 appointment is in the interests of the creditors of the estate, or the debtor has more than $5 million

 in fixed, liquidated, unsecured debts to non-insiders. 11 U.S.C. § 1104(c) (emphasis added).

          51.   Here, there is no dispute that the first three conditions for the appointment of an

 examiner are satisfied. There has been no trustee appointed, no plan has been confirmed, and the

 Movants are parties in interest. Additionally, the conditions set forth in §§ 1104(c)(1) and (c)(2)

 are both satisfied. Even if the appointment of an examiner was not mandated by Section

                                                  21
17-13633-mkv          Doc 136   Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                             Pg 22 of 59


 1104(c)(2), the appointment would still be warranted under Section 1104(c)(1) because it is in the

 best interests of creditors.

                 1.       Appointment of Examiner Is
                          Mandatory under Section 1104(c)(2)

         52.     The appointment of an examiner is required in this case under Section 1104(c)(2).

 Pursuant to Section 1104(c), an appointment of an examiner is mandatory if the debtor’s “fixed,

 liquidated, unsecured debts, other than debts for goods, services, or taxes, or owing to an insider,

 exceed $5,000,000.” 11 U.S.C. § 1104(c)(2). Despite the express language of the statute, courts

 have reached different conclusions as to its mandatory nature. Compare Morgenstern v. Revco

 D.S., Inc., 898 F.2d 498, 500-01 (6th Cir. 1990) (appointment of examiner is mandatory); In re

 Loral Space & Commc’ns, Ltd., No. 04 Civ. 8645 RPP, 2004 WL 2979785, at *5 (S.D.N.Y. 2004)

 (holding that a bankruptcy court has no discretion to deny appointment of examiner where all

 predicate conditions and $5,000,000 debt threshold are met) with In re Residential Capital, LLC,

 474 B.R. 112, 121 (Bankr. S.D.N.Y. 2012) (reasoning section 1104(c)(2) requires appointment of

 examiner when no plan has been confirmed, no trustee appointed, the debtor has in excess of $5

 million of fixed debts, and facts and circumstances of a case do not render the appointment of an

 examiner inappropriate) (emphasis added). Notwithstanding this disagreement among courts, the

 appointment of an examiner under Section 1104(c)(2) is both mandatory and appropriate here.

         53.     The Debtor’s Schedules reflect that his unsecured liabilities are approximately $61

 million. Additionally, the Debtor’s Claims Registry shows that 65 claimants have filed claims

 totaling approximately $275 million. The $5 million threshold of fixed, liquidated, unsecured

 debts, other than debts for goods, services, or taxes, or owing to an insider, is easily met.

         54.     Moreover, even if the appointment of an examiner were not mandated by Section

 1104(c)(2), the facts and circumstances of this case do not render the appointment of an examiner


                                                  22
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                             Pg 23 of 59


 inappropriate. See Residential Capital, 474 B.R. at 121. In Residential Capital, the court noted that

 the appointment of an examiner would be “inappropriate if the motion was filed for an improper

 purpose such as a litigation tactic to delay a case, or if there is no factual basis to conclude that an

 investigation needs to be conducted, or if an appropriate and thorough investigation has already

 been conducted (or is nearly complete) by a creditors committee or a governmental agency.” Id.

 None of those circumstances are present in this case.

        55.     First, the Movants did not file this Motion for an improper purpose. No

 confirmable, feasible plan of reorganization has been proposed, and the Movants are not trying to

 use this Motion for leverage in any litigation. To the contrary, the Movants are requesting the

 appointment of an examiner so that an investigation into the Debtor’s assets may be conducted in

 an expeditious fashion, and a confirmable and feasible plan of reorganization, along with the

 associated disclosure statement – with express, tangible and disclosed details regarding funding

 and finance – may be formulated and filed expeditiously by any party-in-interest. Second, no

 investigation has been conducted by any official creditors’ committee or any governmental agency

 regarding the Debtor’s assets and whether a viable Chapter 11 plan can be attained.

        56.     Lastly, there is ample factual basis to conclude that an investigation needs to be

 conducted. The Debtor’s assets are primarily owned through limited liability companies, but the

 Debtor has disclosed little information regarding these entities. The Debtor’s Schedules also

 reference multi-million dollar transfers to insiders and charitable institutions within the two years

 preceding the Petition Date, and the Schedules and SOFA appear to contain inconsistencies and a

 purposeful lack of detail regarding the scope, value and location of the Debtor’s assets and

 businesses. Further, the Debtor appears to be mismanaging the estate through his continued use

 of assets, without payment, to maintain a luxurious lifestyle. Finally, the Debtor has been dilatory



                                                   23
17-13633-mkv           Doc 136   Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                              Pg 24 of 59


 in moving these cases forward – as evidenced by misleading and unsubstantiated statements

 regarding financings and investments from unknown sources. Indeed, the Debtor’s refusal to file

 a disclosure statement with the Debtor’s Plan confirms that the Debtor is utilizing the lack of any

 oversight from an estate representative to abuse the bankruptcy process.

        57.       The Movants are well aware that the Debtor’s actions and inactions here also fully

 establish cause for dismissal or the appointment of a trustee under Bankruptcy Code Section 1112.

 The Movants, however, only seek the appointment of an examiner (and the concurrent termination

 of the Exclusivity Periods) in the hopes that the appointment of an Examiner to investigate the

 assets and options available for a Chapter 11 plan will enable such a plan to be formulated by

 either the Debtor or another party-in-interest (which may be the Movants) in the near future and

 in an expeditious manner.

        58.       In short, the Court is required to order the appointment of an examiner under

 Section 1104(c)(2), but even if it were not, the appointment of an examiner to investigate the

 Debtor’s assets, including any mismanagement by the Debtor, is appropriate under the

 circumstances.

                  2.       Appointment of Examiner Is Warranted under Section 1104(c)(1)

        59.       Similarly, the appointment of an examiner in this case is warranted under Section

 1104(c)(1) because such appointment “is in the interests of creditors, any equity security holders,

 and other interests of the estate[.]” 11 U.S.C. § 1104(c)(1). The legislative history of section

 1104(c) suggests that “[t]he standards for the appointment of an examiner are the same as those

 for the appointment of a trustee[.]” Residential Capital, 474 B.R. at 120 (citing H.R. Rep. No. 95-

 595, 95th Cong., 1st Sess. 402 (1977)). In determining whether the appointment of a trustee is in

 the interests of creditors, factors courts consider include “(i) the trustworthiness of the debtor; (ii)

 the debtor in possession’s past and present performance and prospects for the debtor’s

                                                   24
17-13633-mkv       Doc 136         Filed 11/13/18 Entered 11/13/18 20:25:33         Main Document
                                                Pg 25 of 59


 rehabilitation; (iii) the confidence –or lack thereof—of the business community and of creditors in

 present management; and (iv) the benefits derived by the appointment of a trustee, balanced against

 the cost of the appointment.” In re Soundview Elite, Ltd., 503 B.R. 571, 583 (Bankr. S.D.N.Y.

 2014). Courts assessing whether the appointment of a trustee or an examiner is in the interests of

 creditors employ a flexible standard, “eschew[ing] rigid absolutes and look[ing] to the practical

 realities and necessities.” Id.

         60.     Here, the appointment of an examiner is clearly in the best interests of creditors.

 The lack of confidence creditors have in the Debtor’s ability to formulate a plan after an

 unnecessary six-month delay is obvious from the numerous objections to the Castle Retention

 Motion and recent motions to modify the automatic stay. The Debtor’s trustworthiness has also

 been called into question. The Debtor claims to have assets well in excess of his liabilities, but he

 seemingly refuses to liquidate any of them or to identify his sources of financing or liquidity, while

 at the same time professing to have a liquidity problem that requires third-party investment. The

 Debtor is also continuing to misuse assets of the estate without proper payment. An examiner

 could expeditiously investigate the assets (including their value, type, scope and location) of the

 Debtor and independently determine the liquidity of such assets. The costs of the investigation to

 be paid by the estate also do not seem severe, as the Debtor’s asserted assets exceed his liabilities

 by hundreds of millions of dollars.

         61.     Accordingly, since the appointment of an examiner in this case would be in the

 interests of creditors, the Court should order the appointment of an examiner pursuant to Section

 1104(c)(1).




                                                  25
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                            Pg 26 of 59


                                                II.

                 AMPLE CAUSE EXISTS FOR TERMINATING DEBTOR’S
                   EXCLUSIVITY PERIODS UNDER SECTION 1121(d)

        62.     Upon the filing of a Chapter 11 case, Section 1121 of the Bankruptcy Code

 establishes 120-day and 180-day periods during which a debtor has the exclusive right to file and

 solicit acceptance of a Chapter 11 plan. 11 U.S.C. §§ 1121(b) and (c). At the end of such periods,

 the debtor’s exclusive right terminates, and creditors and other parties in interest are authorized to

 file and solicit acceptances of Chapter 11 plans. 11 U.S.C. § 1121(d). Congress did not intend,

 however, for a debtor to have an absolute entitlement to such exclusive periods. On the contrary,

 section 1121(d) of the Bankruptcy Code provides that on request of a party in interest made within

 a pending Exclusivity Period, and after notice and a hearing, the court may for cause reduce or

 increase the exclusivity periods. 11 U.S.C. § 1121(d). The legislative history of Section 1121

 reflects that Congress recognized that, in certain circumstances, eliminating creditors from the plan

 formulation process would be inappropriate and unfair:

                [C]hapter 11 recognizes the need for the debtor to remain in control to some
                degree, or else debtors will avoid the reorganization provisions in the bill
                until it would be too late for them to be an effective remedy. At the same
                time, the bill recognizes the legitimate interests of creditors, whose money
                is in the enterprise as much as the debtor’s, to have a say in the future of the
                company. The bill gives the debtor an exclusive right to propose a plan for
                120 days. In most cases, 120 days will give the debtor adequate time to
                negotiate a settlement, without unduly delaying creditors. The court is
                given the power, though, to increase or reduce the 120-day period
                depending on the circumstances of the case. For example, if an unusually
                large company were to seek reorganization under chapter 11, the court
                would probably need to extend the time in order to allow the debtor to reach
                an agreement. If, on the other hand, a debtor delayed in arriving at an
                agreement, the court could shorten the period and permit creditors to
                formulate and propose a reorganization plan. Again, the bill allows the
                flexibility for individual cases that is unavailable ... [under the Bankruptcy
                Act of 1898].




                                                  26
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                            Pg 27 of 59


 H.R. Rep. No. 595, 95th Cong., 1st Sess. 231-32 (1977) (footnotes omitted). The United States

 Court of Appeals for the Fifth Circuit, in a landmark decision affirmed by the United States

 Supreme Court, denounced the use of Section 1121 of the Bankruptcy Code as a tool to control

 one’s creditors. Specifically, the Fifth Circuit found that:

                [A]ny bankruptcy court involved in an assessment of whether ‘cause’ exists
                should be mindful of the legislative goal behind 1121. The bankruptcy court
                must avoid reinstituting the imbalance between the debtor and its creditors
                that characterized proceedings under the old chapter XI. Section 1121 was
                designed, and should be faithfully interpreted, to limit the delay that makes
                creditors the hostages of Chapter 11 debtors.

 In re Timbers of Inwood Forest Assocs., 808 F.2d 363, 372 (5th Cir. 1987), aff’d, 484 U.S. 365

 (1988) (emphasis added); see In re Curry Corp., 148 B.R. 754, 755 (Bankr. S.D.N.Y. 1992)

 (same); In re Gibson & Cush Dredging Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989) (“the present

 Section 1121 seeks to cure the prior practice that gave debtors ‘undue bargaining leverage’ to delay

 and thereby force a settlement out of otherwise unwilling creditors”) (citations omitted). The

 absence of a statutory definition of the term “cause” gives the bankruptcy court “maximum

 flexibility to suit various types of reorganization proceedings.” In re Public Service Co. of N.H.,

 88 B.R. 521, 524 (Bankr. D.N.H. 1988). The balance which the Court must reach between the

 debtor’s interest in having a reasonable opportunity to develop and formulate a reorganization plan

 and the creditors’ interest in an expeditious resolution of the case is reflected in the seminal case

 of Teachers Ins. & Annuity Ass’n v. Lake in the Woods (In re Lake in the Woods), 10 B.R. 338

 (E.D. Mich. 1981). In Lake in the Woods, the district court held that cause to extend exclusivity

 had not been demonstrated by the debtor’s contention that a feasible plan of reorganization had to

 await the resolution of a title dispute relating to the land on which the debtor’s apartment complex

 was situated. Indeed, the court determined that the debtor’s request for an extension was merely




                                                  27
17-13633-mkv       Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33               Main Document
                                            Pg 28 of 59


 a tactic designed to delay the case and prolong the debtor’s operation of the apartment complex.

 In reversing the lower court’s extension of exclusivity, the district court noted:

                Rather than enforcing a relatively equal relationship between the debtor and
                its creditors, as the Code’s drafters envisioned, the bankruptcy court’s
                finding of cause leaves Lake’s creditors in the disadvantageous position that
                Chapter 11 was designed to remedy. Lake continues to operate the complex
                and maintains a “take it or leave it attitude,” refusing to file a plan until
                TIAA concedes the title issue. Figuratively, appellant’s hands are tied,
                because the bankruptcy court has denied it any opportunity to file a plan of
                its own. While Lake’s contention that no party can file a feasible plan until
                title has been settled may ultimately prove correct, valid cause to bar the
                creditor’s efforts has not been shown.

 10 B.R. at 345.

        63.     While the elements that constitute “cause” for termination of the Exclusivity

 Periods are not stated in the Bankruptcy Code, “courts have held that certain factors should be

 considered when determining whether “cause” exists to, ‘on the one hand, extend, or on the other,

 terminate, a debtor’s statutory period of exclusivity.’” In re Adelphia Commc’ns Corp., 336 B.R.

 610, 674 (Bankr. S.D.N.Y. 2006) (citations omitted). Those factors include:

                (a)     the size and complexity of the case;

                (b)     the necessity of sufficient time to permit the debtor to negotiate a plan of
                        reorganization and prepare adequate information to allow a creditor to
                        determine whether to accept such plan;

                (c)     the existence of good faith progress towards reorganization;

                (d)     the fact that the debtor is paying its bills as they become due;

                (e)     whether the debtor has demonstrated reasonable prospects for filing a viable
                        plan;

                (f)     whether the debtor has made progress in negotiations with its creditors;

                (g)     the amount of time which has elapsed in the case;

                (h)     whether the debtor is seeking an extension of exclusivity in order to pressure
                        creditors to submit to the debtor’s reorganization demands; and

                (i)     whether an unresolved contingency exists.

                                                  28
17-13633-mkv      Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                           Pg 29 of 59


 Id.

         64.    Each of the factors relevant here supports the termination of the Exclusivity

 Periods. First, these cases may be large in terms of dollar amounts, but there are only sixty-five

 creditors. Also, the Debtor holds most of his assets through equity interests – accordingly, the

 Debtor’s estate is not actually running any businesses. In sum, absent the Debtor’s failure to

 properly disclose the nature and extent of his assets, there is nothing complex here.

         65.    Second, the Debtor has had almost a year under the protection of the Bankruptcy

 Code in which he should have made efforts to formulate a Chapter 11 plan with adequate disclosure

 to his creditors. Instead, the Debtor has gamed the system and abused the bankruptcy process.

 This Court should not countenance such dilatory and abusive tactics. What individual debtor

 should be allowed to hop around in his helicopter while using the automatic stay to avoid paying

 both his postpetition and prepetition creditors? Further, the Debtor has willfully ignored this

 Court’s requirement for current and frequent updates regarding the “successes” from his

 Investment Procurement Agent. Indeed, the Debtor’s efforts to delay filing a disclosure statement

 with the Plan demonstrate the Debtor’s abuse of process here – he is just using the protections of

 a bankruptcy case to keep his creditors in limbo.

         66.    Third, as described above, the Debtor has made absolutely no good-faith progress

 towards a Chapter 11 plan – in fact, he has taken advantage of the lack of estate oversight to abuse

 the bankruptcy process.

         67.    Fourth, as evidenced by the recent motions by his helicopter and luxury automobile

 creditors, the Debtor is not paying his postpetition obligations as they come due in his Bankruptcy

 Case.




                                                 29
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                             Pg 30 of 59


         68.     Fifth, given the Debtor’s actions here, he has not demonstrated any reasonable

 prospect for filing a viable plan. The Debtor’s recently filed Plan contains unsupported and vague

 financings from undisclosed third parties, and utterly fails any standard of viability.

         69.     Sixth, upon information and belief, the Debtor has had no meaningful plan

 negotiations with his creditors.

         70.     Seventh, as of the hearing on this motion, eleven months will have elapsed from

 the Petition Date. For an individual debtor with sixty-five alleged creditors, more than enough

 time has elapsed for real progress to have been made in this bankruptcy. The Debtor’s smoke-and

 mirrors approach likewise fails this factor.

         71.     Eighth, the Debtor is solely utilizing the delay and the lack of estate oversight to

 prejudice the interests of all of the estate’s creditors.

         72.     Ninth, there is no unresolved contingency here – the only existing contingency is

 the amount of time that it takes for the Debtor’s creditors to tire of the Debtor’s utilization of the

 bankruptcy process to sustain his luxurious lifestyle while avoiding his bankruptcy obligations to

 this Court, his estate and his creditors.

         73.     In sum, all the exclusivity factors favor the immediate termination of the Debtor’s

 Exclusivity Periods. In the instant case, allowing the Debtor to retain the Exclusivity Periods

 imposes a substantial burden and an unacceptable hardship on this estate’s creditors. During his

 Chapter 11 case, the Debtor has abused his protection under the Bankruptcy Code to maintain a

 lavish lifestyle, while avoiding paying his creditors, including his postpetition creditors, and hiding

 behind opaque and misleading claims of progress to mire his Bankruptcy Case in delay. Such

 actions and inactions by the Debtor amount to an utter abuse of the bankruptcy process.

 Particularly where, as here, retention of the Exclusivity Periods will not benefit the Debtor’s estate,



                                                    30
17-13633-mkv      Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33                Main Document
                                            Pg 31 of 59


 but only enables the Debtor to further defer resolving his difficulties, the balance required by

 Section 1121(d) tips decidedly in favor of terminating the Exclusivity Periods.

        74.     By terminating the Exclusivity Periods, this Court will not prejudice the Debtor’s

 coexistent right to file a meaningful and meritorious plan. The other parties are simply allowed to

 protect their interests by coming forward with alternative plans.             In numerous instances,

 termination of exclusivity has facilitated the process of negotiating and proposing a consensual

 plan. See, e.g., In re First RepublicBank Corp., Case Nos. 388-34546-SAF-11 et al. (Bankr. N.D.

 Tex.) (parties continued to negotiate after termination of exclusivity and, shortly thereafter,

 reached the terms of a consensual plan).

        75.     In the instant case, it is plainly inequitable to require that the Debtor’s creditors bear

 the financial costs and risks associated with the Debtor’s exclusivity, while the Debtor fully ignores

 his fiduciary duties owed to his estate and his creditors.

                                       MOTION PRACTICE

        76.     This Motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this Motion.

 Accordingly, the Movants submit that this Motion satisfies Local Bankruptcy Rules 9006-1(b) and

 9013-1(a).

                                               NOTICE

        77.     Notice of the hearing on the relief requested in the Motion has been provided by

 the Movants in accordance and compliance with Bankruptcy Rule 9014, as well as the Local

 Bankruptcy Rule , and is sufficient under the circumstances. Without limiting the forgoing, due

 notice was afforded by either overnight courier or hand delivery, to parties-in-interest, including

 (a) the United States Trustee for the Southern District of New York (the “U.S. Trustee”); (b) the

 Debtor’s counsel; (c) any party that has requested notice pursuant to Bankruptcy Rule 2002

                                                   31
17-13633-mkv      Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                           Pg 32 of 59


 (collectively, the “Notice Parties”). The Movants submit that, in light of the nature of the relief

 requested, no other or further notice need be given.

                                     NO PRIOR REQUEST

        78.     No prior request for the relief sought in this Motion has been made to this or any

 other court.




                                                 32
17-13633-mkv      Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                           Pg 33 of 59


                                          CONCLUSION

        For the reasons set forth herein, the Movants respectfully request that this Court enter the

 Proposed Order that, inter alia, (a) grants the Motion, (b) directs the appointment of an examiner

 to (i) to investigate the assets of the above-referenced debtor and debtor-in-possession, Robert

 Francis Xavier Sillerman (“Sillerman” or the “Debtor”), (ii) to investigate the optimal mechanism

 for effecting a Chapter 11 Plan based upon such assets, and (iii) to coordinate with and facilitate

 the efforts of parties-in-interest in formulating a plan of reorganization for the Debtor based upon

 such investigation and the information derived from such investigations;, (c) terminates the

 Debtor’s Exclusivity Periods, and (iv) grants such other and further relief as this Court deems just

 and proper.


  Dated: November 13, 2018              VEDDER PRICE P.C.
         New York New York
                                        /s/ Michael J. Edelman
                                        Michael J. Edelman, Esq.
                                        1633 Broadway, 31st Floor
                                        New York, NY 10019
                                        Telephone: (212) 407-7700
                                        Facsimile: (212) 407-7799
                                        Email: mjedelman@vedderprice.com

                                        and

                                        Michael M. Eidelman, Esq. (admitted pro hac vice)
                                        222 North LaSalle Street
                                        Chicago, IL 60601
                                        Telephone: (312) 609-7500
                                        Facsimile: (312) 609-5005
                                        Email: meidelman@vedderprice.com

                                        Counsel to React Presents, Inc., Clubtix, Inc., Lucas
                                        King and Jeffery Callahan




                                                 33
17-13633-mkv   Doc 136   Filed 11/13/18 Entered 11/13/18 20:25:33   Main Document
                                      Pg 34 of 59




         EXHIBIT A       SFX Litigation Trustee’s Claim No. 38
           17-13633-mkv                   17-13633-mkv  Claim 38-1 Entered
                                          Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 1 of 16Main Document
                                                                           11/13/18 20:25:33
                                                               Pg 35 of 59
  Fill in this information to identify the case:

  Debtor 1              Robert Francis Xavier Sillerman
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________  District
                                          Southern District      __________
                                                            ofofNew York

  Case number            17-13633-mkv
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                         

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      Dean   Ziehl, as Litigation Trustee of the SFX Litigation Trust (see Addendum)
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                         No
   someone else?
                                      ✔
                                                         Successor in interest to SFX Entertainment, Inc. and affiliated entities pursuant to their chapter 11 plan (see Addendum)
                                          Yes. From whom? ______________________________________________________________________________________________________


3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Reid Collins & Tsai LLP (Attn: Eric D Madden)
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     1601 Elm Street, Suite 4250
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Dallas                     TX           75201
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   214-420-8900
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   emadden@rctlegal.com
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔
                                         No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                  Filed on   ________________________
                                                                                                                                                     MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                             Proof of Claim                                                                 page 1
         17-13633-mkv             17-13633-mkv  Claim 38-1 Entered
                                  Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 2 of 16Main Document
                                                                   11/13/18 20:25:33
                                                       Pg 36 of 59

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                        160,000,000.00 Does this amount include interest or other charges?
                                   $_____________________________.
                                            (See Addendum)                  ✔ No
                                                                            
                                                                             Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 See Addendum
                                 ______________________________________________________________________________



9. Is all or part of the claim   ✔ No
                                 
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
17-13633-mkv   17-13633-mkv  Claim 38-1 Entered
               Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 3 of 16Main Document
                                                11/13/18 20:25:33
                                    Pg 37 of 59

               ✔
17-13633-mkv       17-13633-mkv  Claim 38-1 Entered
                   Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 4 of 16Main Document
                                                    11/13/18 20:25:33
                                        Pg 38 of 59


                              ADDENDUM TO PROOF OF CLAIM

         Dean Ziehl, as Litigation Trustee of the SFX Litigation Trust (the “Trustee”), the
 duly authorized successor-in-interest to SFX Entertainment, Inc. and its affiliated debtors
 (collectively, “SFX”),1 hereby submits this proof of claim against Robert F.X. Sillerman,
 the debtor in Case No. 17-13633-MKV (Bankr. S.D.N.Y.).

                                              Introduction

         SFX sought to revolutionize the electronic dance music industry (“EDM”). It never
 came close. Thanks to the mismanagement, conflicted dealing, and broken promises of
 SFX’s management, including its former CEO and Chairman, Robert F.X. Sillerman
 (“Sillerman”), the company plummeted from a $1 billion valuation to filing bankruptcy
 two years later. SFX’s claims now belong to the Trustee, whose investigation has
 uncovered viable causes of action to recover more than $160 million in damages.

         The Trustee’s claims can be grouped into three categories. First, three of SFX’s
 former officers—including Sillerman—breached their fiduciary duties to SFX by duping
 it into paying $5 million to bail out another failing Sillerman venture. Second, Sillerman
 breached his duty of loyalty to SFX by freezing investments into it and by requiring SFX
 to spend precious capital to pay down his personal guaranties, causing $19.8 million in
 damages. Finally, the securities fraud allegedly committed by Sillerman and three former
 members of the SFX board of directors (the “Board”), if proven, breached their duties of
 loyalty and caused SFX to suffer approximately $140 million in damages.

                                          Factual Background

                          “I know nothing about EDM. I really don’t.”
                                              - Robert Sillerman (Sept. 2012)

         That’s how Sillerman blithely confessed his ignorance to a reporter while posing
 for a Billboard cover shoot. As the photographer snapped away, Sillerman made sure the
 handkerchief in his breast pocket remained in focus. As he told the reporter, it displayed
 his motto, “F__k off.” See Ex. A.2 Maybe his flippancy sprang from having made and
 lost fortunes in enterprises as diverse as radio stations in New York, golf in Anguilla, and
 tours of Graceland. Whatever the reason, he believed that he could capture lightning

 1 The SFX Litigation Trust was created pursuant to the Fifth Amended Joint Plan of Reorganization of SFX
 Entertainment, Inc., et al. Under Chapter 11 of the Bankruptcy Code (the “SFX Plan”), which was confirmed by
 the United States Bankruptcy Court for the District of Delaware on November 15, 2016. See In re SFX
 Entertainment, Inc., Case No. 16-10238-MFW (Bankr. D. Del.) (Docket No. 1293).
 2The exhibits supporting the Trustee’s claims are voluminous and not attached to this proof of claim, but
 have been provided to Sillerman. The exhibits, moreover, may be made available to any party-in-interest
 upon written request.

                                                      1
17-13633-mkv    17-13633-mkv  Claim 38-1Entered
                Doc 136 Filed 11/13/18    Filed 09/26/18   Pg 5 of 16Main Document
                                                 11/13/18 20:25:33
                                     Pg 39 of 59


 once again, this time with EDM, an industry both still in its infancy and yet already
 infamous for its drug culture and massive losses. Sillerman planned to do with EDM
 what he had done before with radio stations and concert promotion: buy, consolidate,
 and sell. Sillerman got his start in the late ‘70s and early ‘80s buying and selling radio
 stations. In 1992, Sillerman went big and bought another 120 stations. When he sold off
 his radio empire for $2.1 billion, Sillerman kept the live music piece that he had also
 developed and used the proceeds to gobble up as many concert venues and promoters as
 he could, eventually flipping that business to Clear Channel in 2000. Clear Channel wrote
 down 75% of its purchase months later. As a former associate recounted, “He gambled
 big and he won.”

        Sillerman and his cohorts parlayed their winnings—funded at Clear Channel’s
 expense—into their next ventures. There were Broadway musicals to produce, Elvis’s
 likeness to sell, and Anguillan golf resorts to build. Some projects were winners; others
 losers. But each was led by Sillerman and his loyal followers.

        Sheldon Finkel, a concert and boxing promoter, and Howard Tytel, an attorney,
 had been with Sillerman since the radio days. Now, Sillerman’s circle also included: (a)
 Eddie Simon, whose friendship and business ties with Sillerman stretched as far back as
 those of Finkel and Tytel; (b) John Miller, who served on several Sillerman-controlled
 boards and profited from other Sillerman projects; (c) Michael Meyer, who also profited
 from Sillerman’s past endeavors; and (d) Geoff Armstrong, who co-founded Sillerman’s
 radio empire and served as its CFO and COO. These were men who, through their years
 of service, camaraderie, and success, had blind allegiance to Sillerman and who Sillerman
 could rely on to do his bidding. This was not a benefit-of-the-doubt trust. By now it
 bordered on fealty with assurances to Sillerman that, no matter the cost, they would
 “never question his business judgment” and that they had “no qualms about [his] taking
 whatever compensation or anything else” out of his companies. See Ex. B; Ex. C at 1.
 After all, blindly trusting Sillerman had paid off in the past.

      “We don’t have enough time on this call to talk about the mistakes I made.”
                                         - Robert Sillerman (Aug. 2015)

        Sillerman went from having no connection to EDM in January 2012 to crowning
 himself its new champion five months later. Fawning interviews appeared across various
 media that summer with the same message: the man who had reimagined the concert
 business was back to do it again for EDM. He was even calling it the same name. The
 Sillerman business that Clear Channel had overpriced was called SFX Entertainment, Inc.
 And Sillerman revived that name for his EDM experiment.

       Sillerman revived the old SFX strategy as well. He had the new SFX buy
 everything it could. As Billboard summarized, Sillerman wanted “increased power” in
 EDM “through sheer scale.” He planned to spend $1 billion consolidating promoters and

                                             2
17-13633-mkv    17-13633-mkv  Claim 38-1 Entered
                Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 6 of 16Main Document
                                                 11/13/18 20:25:33
                                     Pg 40 of 59


 events, even though EDM struck many as a fad. In building his radio empire, Sillerman
 gained a reputation for overreaching and overpaying, and he brought those “strategies”
 to EDM. “The last thing we’ll be thinking about is margins,” Sillerman told Forbes.

        Those sifting through the ashes point to clear examples of SFX, in their words,
 “growing too fast” and “paying too much.” Even Sillerman doesn’t quibble that SFX
 overpaid, only that he “bought companies based on what [he] anticipated” their value to
 be once integrated into SFX. But that integration never happened. As one SFX insider
 later put it, “there was never a point at which the company was functional.”

         Sillerman and his team, by their own admission, knew nothing about the EDM
 business, culture, or dynamics. “I meet the people whose places we’re buying,” Sillerman
 bragged to Billboard, “[a]nd I haven’t a f__king clue what they do or what they’re talking
 about. Not a clue.” The dysfunction, however, did not stop the buying spree or the
 hunger for debt. The proceeds of SFX’s first $75 million credit facility, obtained before
 going public in October 2013, were spent on acquisitions. Two months later, SFX had
 bought 13 businesses on three continents. With its IPO proceeds largely spent, its credit
 facility nearly exhausted, and no profits in sight, SFX began a disturbing pattern that
 endured until bankruptcy: incur more and more debt both to refinance old debt and to
 continue to “pay[] too much” for targets that Sillerman found appealing.

              “The pricing and structure of all deals . . . is decided by me.”
                                            - Robert Sillerman (March 2014)

        Not all deals with were with strangers. Take Viggle, Inc. (“Viggle”), for example.
 Viggle was a social media app designed to reward television watching. Viggle would
 award loyalty points for “checking-in” to different TV shows, and users could then
 redeem those points for products and services. But Viggle was in trouble. It had lost
 nearly $200 million in two years, and it couldn’t solve its mounting liquidity problems.
 This gravely concerned the man who had guaranteed all its debt, Sillerman.

        Sillerman founded Viggle in 2010, owned 80% of it, and was its Chairman and
 CEO. To save Viggle, Sillerman rejiggered its focus, hoping to make it attractive to SFX.
 Given that a TV-watching app didn’t offer much to an EDM company like SFX, Sillerman
 had Viggle engineers build software to identify live music in real time. “The only reason
 Viggle added the live matching capability,” Sillerman would later insist, “was for SFX.”
 The Board had not commissioned this work; nor had it greenlit another costly Viggle
 project: retooling the loyalty program to support SFX’s operations. Nevertheless,
 Sillerman would later highlight both efforts to justify SFX’s bailing out Viggle on his
 terms and timeline. And that timeline was short. On Wednesday, February 26, 2014,
 Sillerman wrote to Tytel that SFX should invest $5 million in Viggle during its next public
 offering, which was two weeks away. By Monday, March 4th, Sillerman was having the
 paperwork drawn up, the terms now changed to reflect SFX buying a 10-year license to

                                             3
17-13633-mkv     17-13633-mkv  Claim 38-1Entered
                 Doc 136 Filed 11/13/18    Filed 09/26/18   Pg 7 of 16Main Document
                                                  11/13/18 20:25:33
                                      Pg 41 of 59


 use Viggle’s unfinished technology for an up-front, non-refundable fee of $5 million,
 more than all of Viggle’s revenue for the prior year.

          Next, Sillerman told Tytel which SFX directors should vet the deal (the “License
 Committee”), making sure to exclude Jared Cohen (of Google), the only SFX director with
 a technology background and no prior ties to Sillerman. See Ex. D. Unsurprisingly, the
 men that Sillerman picked—Simon, Armstrong, and Pat Mannochia—were close
 confidantes. Armstrong even began his tenure on the License Committee by assuring
 Sillerman that he “would never question [his] business judgment.” Ex. B. With his
 handpicked “opposition” in place, Sillerman turned up the heat. On Thursday, March
 6th, Sillerman told Tytel that their deal “need[ed] to happen this week.” Ex. E. Losing
 out on Viggle, Sillerman warned, would cause SFX to lose an unrelated deal with a
 different company, Viagogo, a large ticket reseller that Sillerman was also eyeing.

         Having chosen his “opponents” and created urgency, Sillerman then cut off their
 resources. The License Committee wanted to hire Paul Weiss as counsel; Sillerman said
 no. See Ex. F. Cohen, whom Tytel had “encouraged . . . to not take part” in the Viggle
 talks, asked to be involved; Tytel ignored him. Ex. G. The License Committee asked for
 two reports—one regarding Viggle’s necessity to the Viagogo deal and one from SFX
 engineers verifying Viggle’s technology; Sillerman went ballistic. “Tell the committee to
 get off their asses and open up the Viggle app,” he snapped. Ex. H. Mocking their
 requests as “stupid” and “ridiculous,” Sillerman lamented, “I guess I made a mistake in
 assuming that people actually respected our business judgment.” Ex. I; Ex. J at 1.
 Reworking the parental cliché, Sillerman wasn’t just mad; he was also disappointed.

         Sensing a stalemate with his friend of 40 years, Tytel softened the request, limiting
 it to (a) a statement from SFX’s CFO that a loyalty program should boost revenues, and
 (b) confirmation from an SFX engineer that Viggle’s software worked. Sillerman still
 refused, instead offering to have Finkel prepare a statement for the License Committee
 concerning the need for a loyalty program. In reality, however, Sillerman actually wrote
 the statement. See Ex. K. “I need an email from you explaining why we believe a loyalty
 program is viable, important and will be profitable,” Sillerman wrote. Id. at K01.
 “Include in it our plans to use the loyalty program to give us cover to do the Viagogo
 deal.” Id. Finkel’s first attempt apparently wasn’t acceptable, so Sillerman coached,
 “[I]nclude things other than our festivals and why we need [a loyalty program] to cover
 us on the Viagogo deal.” Id. at K02. To conceal his ghostwriting, Sillerman added, “Do
 an entirely new email, not a reply.” Id.

        Deeming Finkel’s second attempt satisfactory, Sillerman sent it to Tytel. See id. at
 K03-K04; Ex. L. But Sillerman’s frustration was growing. The License Committee had
 also asked for confirmation that Finkel, not Sillerman, had negotiated the Viagogo deal.
 It wanted assurance that Sillerman was not using Viagogo as a means for SFX to bail out
 Viggle. “Enough is enough,” Sillerman steamed to Tytel. Ex. L. “What you know is that

                                              4
17-13633-mkv    17-13633-mkv  Claim 38-1Entered
                Doc 136 Filed 11/13/18    Filed 09/26/18   Pg 8 of 16Main Document
                                                 11/13/18 20:25:33
                                     Pg 42 of 59


 the pricing and structure of all deals happens by consensus, but then is decided by me.”
 Id. Then, sidestepping the request, Sillerman ghostwrote another Finkel missive. “Please
 send me an email explaining why we ned [sic] to couch the Viagogo deal as part of a
 broader loyalty program,” Sillerman asked, adding that it needed to address “why a
 corporately announced secondary ticket sale program” was bad for business. Ex. K at
 K07. Finkel again complied. As before, Sillerman didn’t like Finkel’s draft. He told him
 to “change your letter” and to specifically emphasize “a big opportunity [for SFX] using
 Viggle’s loyalty program and audio recognition system.” Id. at K09-K10. Finkel obeyed,
 of course, again composing a new email to conceal Sillerman’s handiwork. See id. at K11.
 Sillerman forwarded this rewrite to the License Committee. See id. at K13.

         The License Committee, however, was still asking to evaluate Viggle’s technology,
 a request that Sillerman flatly refused. Tytel suggested giving them “a piece of paper . .
 . as a check the box exercise.” Ex. M at 1. Sillerman wouldn’t budge. So Tytel fibbed.
 He emailed the License Committee that SFX engineers had, in fact, “reviewed the
 functionality of [Viggle’s] system” over Sillerman’s objections. Ex. N. Yet no such review
 had occurred. The License Committee thought that their demand had been met; they had
 no idea that Tytel had misled them (or that Sillerman was ghostwriting Finkel’s reports).
 After this deception, Tytel felt guilty. But not for misleading the License Committee.
 After giving them a bogus report, Tytel confessed his misconduct to Sillerman, adding
 that the License Committee was now “very happy.” Id. But he still needed absolution.
 “I hope you don’t think that I overstepped my authority,” Tytel offered. “Fine,”
 pardoned Sillerman. Id.

        SFX ultimately approved the $5 million license with Viggle based on the false
 reports of Finkel and Tytel. See Ex. O at 1; Ex. P. But it was soon clear why honest reports
 were needed. One year into SFX’s 10-year license, Viggle quit using its technology. See
 Ex. Q. Perhaps remorseful as SFX’s outlook grew dour, Tytel remarked to Sillerman that
 “one of the reasons SFX is in such dire straits [are] several non-productive deals with
 Viggle,” the $5 million license “being [among] the most egregious.” Ex. R. Armstrong
 was even more blunt. Emailing Tytel in the fall of 2015, he wrote, “It is my understanding
 that SFX hasn’t received [a] sublicense or virtually any value under” the Viggle license
 agreement. Ex. S. These regrets were two years too late.

           “Our stock price has been supported by the existence of the offer.”
                                          - Howard Tytel (May 2015)

        SFX’s buying spree and debt load accelerated. Profits, though, were nowhere in
 sight. As 2014 concluded, Wall Street was expecting Sillerman’s efforts to have paid off.
 But Sillerman and other insiders knew that the world was about to witness what happens
 when you mix suspect financial planning and poor management with hubris. The results
 for 2014 were going to be disastrous and have a devastating effect on SFX’s stock price.


                                              5
17-13633-mkv      17-13633-mkv  Claim 38-1 Entered
                  Doc 136 Filed 11/13/18     Filed 09/26/18  Pg 9 of 16Main Document
                                                   11/13/18 20:25:33
                                       Pg 43 of 59


 This, of course, would have an outsized impact on Sillerman, who by then owned almost
 40% of SFX. So he hatched a plan that he had used before.

        Back when Sillerman and his buddies were buying reality shows and the rights to
 celebrity likenesses, their company, CKX, hit a rough patch. To prop up the company
 and its stock price, Sillerman made multiple bids to take it private, despite lacking the
 necessary financing. Although his offers were illusory and experts labeled the episode a
 “disaster,” this strategy kept CKX afloat long enough for someone else to buy it.
 Sillerman decided to employ the same strategy for SFX. As investors awaited SFX’s
 fourth quarter results, Sillerman announced that he would take the company private at a
 47% premium. Never mind that he didn’t have the resources. Never mind that a pending
 lawsuit accusing him of stealing the idea for SFX made financing the buyout impossible.
 Never mind that SFX’s stock price was already inflated and a collapse imminent. CKX
 had taught him that he could convince everyone that SFX was underpriced. Forget the
 metrics; Sillerman was promising to pay $4.75 a share.

         The market bit. SFX’s stock price soared higher than Sillerman’s bid; banks
 refinanced SFX’s debt; and SFX appointed a special committee of Miller, Meyer, and
 Armstrong (the “Special Committee”) to negotiate a take-private transaction with
 Sillerman. They eventually agreed that Sillerman would pay $5.25 per share to merge
 SFX with a private company he already owned (the “Merger Agreement”). See Ex. T. Of
 course, as with CKX, the deal never closed. Sillerman never got financing, and the Special
 Committee never recouped the $7.8 million termination fee that the Merger Agreement
 required Sillerman to pay. In the end, the ploy was only successful in saddling SFX with
 extra debt and making Sillerman’s friends rich. “I am really troubled by the trading of
 some of the insiders particularly ‘your guys’,” Tytel wrote Sillerman in May 2015. Ex. C
 at 1. “I’m sure you know that for a long period of time our stock price has been supported
 by the existence of [your] offer . . . . [T]he prior history of CKX . . . will not help us if there
 was an [SEC] inquiry based on failure to close.” Id.

          As the banks kept lending, SFX kept spending. In the first nine months of 2015,
 SFX’s balance sheet deteriorated by $135 million, with assets declining $40.9 million and
 liabilities increasing $53.9 million. See Ex. U at U002-U003. Its net loss for that period
 was $144 million, nearly $60 million more than the same period a year before. See id. at
 U0014. By September 2015, SFX was clearly insolvent, and the directors and officers knew
 it. “We cannot get to next Thursday without a significant cash infusion,” Tytel reported
 to Sillerman on August 28th. Ex. V. Letting things lie, he continued, would mean “debtor-
 in-possession financing” that could prompt an investigation into “mismanagement and
 all the details of how the company was run,” which, Tytel made sure to highlight, was
 “the last thing an[y] of us would want.” Id. So Sillerman intervened once again, this time
 agreeing to invest $30 million in SFX. And yet again, his promises proved to be empty.



                                                 6
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 10 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 44 of 59




         “You can criticize me for not funding the Series A. I did agree to that.”
                                            - Robert Sillerman (Nov. 2015)

        By this point, the wolves were at the door. Sillerman watched as SFX’s credit line
 shrank and its stock price plummeted below $1 thanks to the failed Merger Agreement.
 SFX couldn’t go to the market for cash; a public offering would reveal its insolvency.
 Complicating matters for Sillerman was that in SFX’s latest refinancing, the banks had
 required him to commit to post $31.5 million in cash collateral. An SFX default would
 see his cash seized and his equity erased. So Sillerman fashioned an escape.

         SFX would refinance its debt once again, with the new arrangement allowing
 Sillerman to rescue his previously frozen funds. As a tradeoff, however, the new lenders
 required Sillerman to invest those funds in SFX. That investment was governed by the
 Subscription Agreement, dated September 17, 2015, whereby his company, Sillerman
 Investment Company III, LLC (“SIC”) would invest $30 million “in immediately
 available funds” into SFX in exchange for Series A Preferred Stock. Ex. W at 1-2. SIC was
 to pay the first $15 million at closing and the rest in cash installments every five days
 thereafter (collectively, the “Installments”). SFX’s debt was refinanced by the Amended
 and Restated Credit Agreement (the “Revolver”). A condition to the Revolver going
 effective was that SIC’s first $15 million investment under the Subscription Agreement
 had to be paid with at least $11.5 million “in cash.” Ex. X at X002. Conversely, SIC’s
 failure to pay at least $11.5 million in cash at closing and its failure to complete the
 Installments by November 16th were both events of default that could accelerate SFX’s
 debt. See id. at X010 (defining “Additional Sillerman Investment”), X023 (defining “Initial
 Sillerman Investment”), X069 (designating failure to make Initial Sillerman Investment
 and failure to make Additional Sillerman Investment as separate events of default).

        Sillerman and SIC made a mockery of the Subscription Agreement and the
 Revolver. Despite agreeing to invest $15 million “in immediately available funds” at
 closing, SIC wired only $8.2 million in cash. It “paid” the rest by taking $6.8 million worth
 of loan and interest offsets, $3.3 million more than what SFX had told the lenders that it
 would allow. SIC also never made any of the Installments. Sillerman defended SIC’s
 breach by claiming that SFX owed him (not SIC) money for guaranties that he had issued
 in the past to support SFX’s buying spree. Of course, nothing in the Subscription
 Agreement excused SIC’s obligations until SFX paid Sillerman for past guaranties. Yet
 Sillerman held the purse strings. He was SIC’s sole member and manager and thus could
 ensure that SIC not pay a dime to SFX until his demands were met. Acknowledging his
 remarkable position, Sillerman conceded to his fellow directors, “You can criticize me for
 not funding the Series A. I did agree to that.” Ex. Y at 1. When he was warned that his
 holdout would “cause a default under the” Revolver and “push SFX into bankruptcy,”

                                              7
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 11 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 45 of 59


 Sillerman remained unmoved. Ex. Z at 1. And even when SFX’s lenders then declared
 default because of SIC’s actions, Sillerman refused to allow SIC to pay the Installments.

         Sillerman remained obstinate until it benefited him to relent. The guaranties
 prompting his demands had been issued as he pushed SFX to buy companies it could not
 afford and to strike deals it could not meet. Now those chickens were coming home to
 roost. For example, he had pushed SFX to buy React Presents, Inc. and Clubtix, Inc.
 (collectively, “React”) in a deal that required SFX to make an earn-out payment. When
 SFX could not pay the earn-out, React agreed to a payment plan, and Sillerman issued a
 $7 million guaranty in support. Similarly, when Sillerman had pushed SFX to get a $10
 million cash advance from Spotify AB (“Spotify”) as part of a larger partnership, he had
 guaranteed its repayment. As SFX sank deeper into insolvency in the summer of 2015, it
 could not honor its obligations to React or Spotify. Unsurprisingly, they demanded their
 money. As it became clear that his guaranties would be called, finally Sillerman flinched.

        With React about to call Sillerman’s guaranty, SIC wired $5 million to SFX—
 purportedly to pay Installments now eight weeks late—but with a catch. Despite
 knowing that SFX was insolvent, Sillerman required that $2 million of that wire be
 “allocated . . . to React.” Ex. AA; see also Ex. BB at 2. When the company’s CFO warned
 that SFX did “not have adequate cash reserves to make this payment,” Sillerman ignored
 him, saying: “Let me repeat myself. Pay this immediately.” Ex. BB at 1. Per his
 command, SFX wired $2 million to React on December 1, 2015.

        A payment to Spotify was handled similarly. When Spotify’s initial demand did
 not mention Sillerman’s guaranty, he told SFX to fight while he continued to demand
 personal compensation in exchange for the rest of the investment due under the
 Subscription Agreement. On November 22nd, however, Spotify threatened to sue him
 “personally for the guaranty.” Ex. CC. Two days later, Sillerman suddenly proclaimed
 that a Spotify lawsuit “would essentially destroy our entire business.” Ex. DD at 1.
 Negotiations with Spotify suddenly morphed from whether any money was owed to how
 much SFX would pay and when. And on December 17, 2015, Sillerman wired $2.5 million
 to SFX—again purportedly to pay down SIC’s commitment under the Subscription
 Agreement—and then wired this money immediately on to Spotify.

        SFX filed bankruptcy a few weeks later on February 1, 2016. SFX never received
 the remaining $7.5 million owed under the Subscription Agreement.

                                  The Trustee’s Claims

        The Trustee has claims against Sillerman, Finkel, Tytel, and the Special Committee
 for breaching their fiduciary duties to SFX. The Trustee also has claims against SIC for
 breaching its contract with SFX and against Sillerman for the preferences that he received
 through the payments to React and Spotify. As explained below, the Trustee can establish

                                             8
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 12 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 46 of 59


 the elements of his claims, defeat any purported defenses, and recover substantial
 damages. The Trustee’s claims are organized by the transaction giving rise to them.

 A.     Claims Related to the Viggle License

        The Trustee has breach-of-fiduciary-duty claims against Sillerman, Tytel, and
 Finkel for their role in convincing SFX to agree to the Viggle License, whereby SFX paid
 Viggle a $5 million upfront, non-refundable fee for a 10-year license to use technology
 that Viggle itself would scrap only twelve months later. See Ex. P; Ex. Q.

         As officers, Sillerman, Tytel, and Finkel undoubtedly owed fiduciary duties of care
 and loyalty to SFX. See Gantler v. Stephens, 965 A.2d 695, 709 (Del. 2009).3 The duty of
 care required them to act in an informed, deliberate, and rational manner, with candor
 and full disclosure of material information, and with the degree of care that an ordinary
 prudent person would exercise in similar circumstances. See In re Walt Disney Co.
 Derivative Litig., 907 A.2d 693, 749 (Del. Ch. 2005); see also Amalgamated Bank v. Yahoo! Inc.,
 132 A.3d 752, 781 (Del. Ch. 2016) (“Officers also have a duty to provide the board of
 directors with the information that the directors need to perform their statutory and
 fiduciary roles.”). The duty of loyalty required them to act in good faith, with candor and
 full disclosure of material information, and in SFX’s best interests. See Disney, 907 A.2d
 at 751; see also Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 240 (Del. 2009) (noting that an
 officer violates the duty loyalty when he “intentionally acts with a purpose other than
 that of advancing the best interests of the corporation”). Sillerman, Tytel, and Finkel
 breached these duties in multiple respects.

         Finkel breached his duties of care and loyalty by not investigating the purported
 business justifications for the Viggle license, as the License Committee asked him to do.
 See Ex. EE at 2 (stating that Finkel was to provide the License Committee with “certain
 representations” concerning “the business reasons for entering into the [license]”). The
 report that he allowed to be presented to the License Committee was not his own. He let
 Sillerman—whose affiliation with Viggle required appointment of this committee in the
 first place—write it. See generally Ex. K. And even if he agreed with Sillerman’s report,
 Finkel never disclosed that Sillerman had written it or otherwise dictated its content. See
 Ex. O at 1. Finkel duped the License Committee and robbed it of its independence. By
 playing Sillerman’s shill, Finkel caused the entire investigation to be a farce and ensured
 that the License Committee—and, by extension, SFX—never received an unbiased
 assessment.

       Tytel breached his duties of care and loyalty by failing to actually investigate
 Viggle’s technology as he was asked to do, and he further breached his duties by


 3 SFX was incorporated under Delaware law. Accordingly, under the internal affairs doctrine, Delaware
 law governs the Trustee’s breach-of-fiduciary-duty claims.

                                                  9
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 13 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 47 of 59


 misrepresenting that the investigation had occurred. See Ex. FF at 2 (noting the License
 Committee’s request for materials “regarding the functionality of the Technology and
 potential integration in sponsorship deals”); Ex. EE at 2 (noting Tytel’s email “attesting
 to the veracity of the Technology”). Like Finkel, Tytel misled the License Committee and
 therefore SFX into believing a false narrative that he knew would deprive SFX of $5
 million. Ex. N. See, e.g., Palmer v. Reali, 211 F. Supp. 3d 655, 666-67 (D. Del. 2016)
 (sustaining allegations that officers breached fiduciary duties by presenting false reports
 to their board regarding a proposed transaction).

        Sillerman breached his fiduciary duties of care and loyalty by orchestrating this
 ruse and by aiding and abetting the breaches of Finkel and Tytel. He knew that Finkel
 and Tytel were fiduciaries and that their conduct misled SFX, and he knowingly
 participated in and substantially assisted their breach. See RBC Capital Mkts., LLC v. Jervis,
 129 A.3d 816, 862 (Del. 2015) (listing elements for aiding and abetting breach of fiduciary
 duty under Delaware law). By writing Finkel’s report and concealing the falsity of Tytel’s
 report, Sillerman ensured that the License Committee’s investigation was a sham. As he
 had planned, the License Committee relied on the reports of Finkel and Tytel. See Ex. O
 at 1. And as a result, SFX paid Viggle $5 million, an amount that it never would have
 paid had Sillerman, Finkel, and Tytel honored their fiduciary obligations.

 B.     Claims Related to the Subscription Agreement

      The Trustee has contract claims against SIC for breaching the Subscription
 Agreement, breach-of-fiduciary-duty claims against Sillerman related to SIC’s breach,
 and breach-of-fiduciary-duty and preference claims against Sillerman related to
 payments that SFX made with proceeds from the Subscription Agreement.

        SIC breached the Subscription Agreement in at least two ways. First, SIC breached
 Article 1.3(c)’s requirement to make payments “in immediately available funds.” Ex. W
 at 2. To pay the initial $15 million investment under the Subscription Agreement, SIC
 wired only $8.2 million in cash and claimed $6.8 million in loan and interest offsets, which
 are not “immediately available funds.” See, e.g., United States v. Rigas, 490 F.3d 208, 221
 (2d Cir. 2007) (affirming securities fraud conviction of defendants for representing that
 debt offsets were “immediately available funds”). SIC therefore still owes $6.8 million
 under the Subscription Agreement, and the Trustee may recover that amount from SIC.
 Second, SIC breached Article 1.2’s requirement to pay the Installments before October 19,
 2015. See Ex. W at 1. SIC failed to timely pay any Installments. Five weeks after the final
 one was due, SIC wired $5 million to SFX, and a month later, an SIC affiliate wired SFX
 another $2.5 million on SIC’s behalf. However, the remaining $7.5 million balance was
 never paid. Therefore, the Trustee can recover another $7.5 million from SIC.

         The Trustee also has claims against Sillerman to recover this same $7.5 million.
 First, Sillerman breached his duty of loyalty. Despite being SFX’s chairman, CEO, and

                                              10
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 14 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 48 of 59


 controlling shareholder, Sillerman openly refused to make the required Installments until
 SFX first compensated him for guaranties and collateral that he had posted in past,
 unrelated deals. See, e.g., Ex. GG at GG003, GG005, GG018.4 That is, despite knowing of
 both SFX’s desperate need for cash and SIC’s obligation to pay that cash, Sillerman held
 hostage the overdue Installments while demanding ransom for himself.5 See Guttman v.
 Huang, 823 A.2d 492, 506 n.34 (Del. Ch. 2003) (remarking that a fiduciary “cannot act
 loyally towards the corporation unless she acts in the good faith belief that her actions
 are in the corporation’s best interest”). Second, Sillerman’s conduct tortiously interfered
 with SFX’s right to receive the $7.5 million. He acted intentionally, in bad faith, and
 without justification or privilege, putting his personal interests ahead of both SIC and
 SFX. See ASDI, Inc. v. Beard Research, Inc., 11 A.3d 749, 750-51 (Del. 2010) (affirming
 judgment that fiduciary tortiously interfered with his principal’s contract). Sillerman’s
 actions directly injured SFX by depriving it of the investment that SIC would have made
 had he not breached his fiduciary duties or tortiously interfered. Therefore, in addition
 to his claims against SIC, the Trustee can recover $7.5 million from Sillerman.

         The Trustee, moreover, can recover attorney’s fees from Sillerman and SIC. Their
 actions threatened SFX’s very existence, and they knew it. Under Section 7.01(m) of the
 Revolver, SFX was in default if SIC failed to complete the Installments by November 16,
 2015. See Ex. X at X067, X069. That default allowed the lenders to accelerate the Revolver,
 which would have ended SFX. See id. Sillerman knew all this and tried to use it to his
 advantage. See Ex. HH (“The only consequence of me not funding the Preferred [doesn’t]
 happen until the 61st day, when it would create an event of default under the . . . loan.”);
 see also Ex. Z at 1 (warning Sillerman that SIC’s default could push SFX into bankruptcy).
 Because of Sillerman’s bad faith, the Trustee can recover attorney’s fees. See In re Nine
 Sys. Corp. S’holders Litig., C.A. No. 3940, 2015 WL 2265669, at *2 (Del. Ch. May 7, 2015)
 (awarding fees to punish “bad faith” conduct and “outright acts of disloyalty”).6

        Sillerman’s misconduct exposed him to additional liability as well. SIC’s untimely
 payments in late 2015 were made specifically to reduce his personal guaranties. As
 discussed above, when React threatened to trigger his $7 million guaranty and Spotify
 threatened to sue him on his $10 million guaranty, Sillerman momentarily unfroze SIC’s
 checkbook and had it pay $7.5 million to SFX. But he required SFX to immediately wire
 out SIC’s investments to React and Spotify. The payments to React and Spotify did not

 4 Exhibit GG is a collection of emails and Board minutes documenting Sillerman’s refusal to pay the
 Installments.
 5That the Board never caved to Sillerman’s demands is immaterial. See Lyondell Chem. Co. v. Ryan, 970 A.2d
 235, 240 (Del. 2009) (noting breaches of loyalty can occur without the fiduciary’s receiving a personal
 benefit).
 6 Because SIC acknowledged but never defended its breach, the Trustee may seek attorney’s fees from it,
 too. See Abex Inc. v. Koll Real Estate Group, Inc., C.A. No. 13462, 1994 WL 728827, at *20 (Del. Ch. Dec. 22,
 1994) (awarding fees where party acknowledged its breach before “refus[ing] to honor its clear legal
 obligation and forc[ing] the institution of litigation”).

                                                      11
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 15 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 49 of 59


 benefit SFX, which was deeply insolvent, had retained bankruptcy counsel by that point,
 and would file bankruptcy only a few weeks later. Their sole purpose was to reduce
 Sillerman’s personal liability to these third parties. Thus, Sillerman’s self-interested
 conditions breached his duty of loyalty.

         The payments to React and Spotify also allowed Sillerman to benefit from
 avoidable preferences. These two payments, plus another $1,029,231.35 payment that
 SFX made to React in July 2015 (a) were made to SFX’s creditors, (b) in order to satisfy
 antecedent debts, (c) were made while SFX was insolvent and within one year of
 bankruptcy, and (d) enabled React and Spotify to receive more than they would have in
 a Chapter 7 liquidation. Accordingly, the Trustee can avoid all three payments as
 preferences under the Bankruptcy Code. See 11 U.S.C. § 547(b). The Bankruptcy Code
 also allows the Trustee to recover these payments, totaling $5,529,231.35, from Sillerman
 as the person for whose benefit the transfers were made. See 11 U.S.C. § 550(a)(1); see also
 Bonded Fin. Servs., Inc. v. European Am. Bank, 838 F.2d 890, 894 (7th Cir. 1988) (explaining
 that when debt is reduced, “Lender is the initial transferee and Guarantor is the entity for
 whose benefit [the] transfer was made”). Therefore, the Trustee has an additional $5.5
 million in loyalty and preference claims against Sillerman.

 C.     Claims Related to the Merger Agreement

        The Trustee has breach-of-loyalty claims against Sillerman and the Special
 Committee to the extent that they committed securities fraud in connection with
 Sillerman’s tender offer and the subsequent Merger Agreement. The tick-tock of how
 Sillerman and the Special Committee violated the Exchange Act and Rule 10(b)-5 is
 detailed in the latest complaint filed in Guevoura Fund, Ltd. v. Sillerman, et al., Case No.
 1:15-cv-07192-CM (S.D.N.Y.), and will be summarized in other mediation statements.
 More important here, though, is that their alleged commission of securities fraud, if
 proved, also breached their duty of loyalty to SFX.

        Under Delaware law, “a director acts in bad faith when he acts with the intent of
 violating applicable positive law.” Freedman v. Adams, Civ. No. 4199-VCN, 2012 WL
 1345638, at *11 (Del. Ch. Mar. 30, 2012). Moreover, “acts taken in bad faith breach the
 duty of loyalty.” Ryan v. Gifford, 918 A.2d 341, 357 (Del. Ch. 2007). If they committed
 securities fraud, Sillerman and the Special Committee are liable for the harm that they
 caused SFX. See, e.g., Desimone v. Barrows, 924 A.2d 908, 934 (Del. Ch. 2007) (“[B]y
 consciously causing the corporation to violate the law, a director would be disloyal to the
 corporation and could be forced to answer for the harm he has caused.”); cf. In re Duke
 Energy Corp. Derivative Litig., Civ. No. 7705-VCG, 2016 WL 4543788, at *2 (Del. Ch. Aug.
 31, 2016) (upholding loyalty claim against directors based on their violating state
 securities laws).




                                             12
17-13633-mkv 17-13633-mkv
              Doc 136 Filed Claim 38-1 Entered
                            11/13/18    Filed 09/26/18   Pg 16 of 16Main Document
                                               11/13/18 20:25:33
                                   Pg 50 of 59


        The Trustee is continuing to assess the magnitude of SFX’s damages for these
 claims, but it is certainly substantial. In addition to the $1.5 million that SFX has spent
 defending their violations of securities laws, SFX was also injured by the additional debt,
 increasing operational losses, and other damages totaling more than $140 million
 suffered while SFX’s stock price was artificially inflated to avoid bankruptcy. Although
 additional work may be necessary to build a complete damage model, it is apparent—
 even at this early stage—that the model is at least nine figures.

                    Pre-Bankruptcy Mediation of the Trustee’s Claims

        In late 2017, after mediation and extensive settlement negotiations, the Trustee,
 along with the Guevoura class plaintiffs, reached a tentative global settlement of their
 claims with Sillerman and others. Before the parties could finalize the terms of this
 settlement, however, an involuntary bankruptcy petition was filed against Sillerman,
 thereby commencing this bankruptcy case. The Trustee is hopeful that the settlement can
 be finalized and funded through a confirmed chapter 11 plan in this case. Until then, the
 Trustee asserts the full amount of his claims against Sillerman through this proof of claim.

                             Reservation of the Trustee’s Rights

         The Trustee reserves the right to amend and/or supplement this proof of claim at
 any time and in any respect, either before or after any bar date established by the Court
 and/or to file additional proofs of claim for additional claims which may be based on the
 same or additional supporting facts. This proof of claim is filed without prejudice and in
 no way limits the Trustee’s ability to file additional proofs of claim with respect to any
 liability or indebtedness of Sillerman.

         The filing of this proof of claim is not: (a) a waiver or release of the Trustee’s rights
 against any person, entity, or property; (b) a consent by the Trustee to the jurisdiction of
 the Court with respect to the subject matter of the claim or any objection or other
 proceedings commenced in this case; (c) a waiver or release of the right to have any and
 all final orders in non-core matters or proceedings entered only after de novo review by
 the United States District Court; (d) a waiver or release of the right to move to withdraw
 the reference or otherwise challenge the jurisdiction of the Court with respect to the
 subject matter of the proof of claim or any objection or other proceedings commenced in
 this case; (e) an election of remedies; or (f) a waiver or release of any rights or claims that
 the Trustee may have against Sillerman or any other person or entity. The Trustee
 expressly reserves all of his procedural and substantive defenses, rights, and remedies
 against Sillerman, any trustee for Sillerman’s estate, and any other party-in-interest with
 respect to this claim, including but not limited to rights of setoff and recoupment.




                                                13
17-13633-mkv   Doc 136   Filed 11/13/18 Entered 11/13/18 20:25:33   Main Document
                                      Pg 51 of 59




          EXHIBIT B          PROPOSED ORDER
17-13633-mkv           Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                                 Pg 52 of 59


 UNITED STATES BANKRUPTCY COURT
 THE SOUTHERN DISTRICT OF NEW YORK


     In re:

     ROBERT FRANCIS XAVIER SILLERMAN,                              Chapter 11 Case
     aka Robert F.X. Sillerman,
     aka Robert F. Sillerman,                                      Case No. 17-13633 (MKV)
     aka Robert X. Sillerman,

                      Debtor.


 ORDER GRANTING MOTION OF REACT PRESENTS, INC., CLUBTIX, INC., LUCAS
  KING AND JEFFERY CALLAHAN FOR ENTRY OF AN ORDER (A) APPOINTING
  EXAMINER PURSUANT TO 11 U.S.C. § 1104 AND (B) TERMINATING DEBTORS’
          EXCLUSIVITY PERIODS PURSUANT TO 11 U.S.C. § 1121(d)

              Upon the motion, dated November 13, 2018 (the “Motion”),1 of React Presents, Inc.,

 Clubtix, Inc., Lucas King and Jeffery Callahan (the “Movants”) for an order, pursuant to: (a)

 pursuant to Section 1104(c) of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

 “Bankruptcy Code”), Rules 2007.1 and 9014 of the Federal Rules of Bankruptcy Procedure

 (“Bankruptcy Rules”) and Local Bankruptcy Rule 9014-1, directing the appointment of an

 independent examiner (i) to investigate the assets of the above-referenced debtor and debtor-in-

 possession, Robert Francis Xavier Sillerman (“Sillerman” or the “Debtor”), (ii) to investigate the

 optimal mechanism for effecting a Chapter 11 Plan based upon such assets, and (iii) to coordinate

 with and facilitate the efforts of parties-in-interest in formulating a plan of reorganization for the

 Debtor based upon such investigation and the information derived from such investigation; and

 (b) pursuant to Bankruptcy Code Section 1121(d), terminating the Debtor’s exclusivity periods for

 filing and soliciting acceptances for a Chapter 11 plan; and upon consideration of the pleadings



 1
              All capitalized terms not defined herein have the respective meanings ascribed to them in the
 Motion.
17-13633-mkv       Doc 136       Filed 11/13/18 Entered 11/13/18 20:25:33                Main Document
                                              Pg 53 of 59


 and the exhibits filed in this matter and the arguments of counsel; and a hearing having been held

 on this matter on November 28, 2018; and after due deliberation thereon; and good and sufficient

 cause appearing therefor,

                 IT IS HEREBY FOUND AND DETERMINED THAT:2

                 A.      The Court has jurisdiction of this Motion under 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(2)(A) and (O). Venue

 of these chapter 11 cases and this motion is proper under 28 U.S.C. §§ 1408 and 1409.

                 B.      Due, sufficient and proper notice of the Motion was given in the manner as

 provided in the Motion and no further notice need be given.

                 C.      A hearing having been held before this Court on November 28, 2018 (the

 “Hearing”), and based upon the pleadings herein and the responses hereto and the evidence

 presented at the Hearing and the arguments of counsel; and due deliberations having been had

 thereon; and the Court having determined that (a) the Debtors fixed, liquidated, unsecured debts,

 other than debts for goods, services, or taxes, or owing to an insider, exceed $5,000,000, and (b)

 the appointment of an examiner as provided herein is in the best interest of creditors, any equity

 security holders, and other interests of the Debtor’s estate; and the court having determined after

 due deliberation that sufficient cause appears to grant the Motion.

                 NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 DECREED THAT:

         1.      The Motion be, and hereby is, granted in its entirety.

         2.      The appointment of an examiner is mandated pursuant to 11 U.S.C. § 1104(c)(2).

         3.      Cause exists for the appointment of an examiner pursuant to 11 U.S.C. § 1104(c)(1).


 2
          Finding of fact shall be construed as conclusions of law and conclusions of law shall be construed
 as finding of fact as and when appropriate.


                                                  Page 2
17-13633-mkv      Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                           Pg 54 of 59


        4.      Pursuant to Bankruptcy Code section 1104(d), the U.S. Trustee is directed to

 appoint an examiner for the Debtor forthwith (and in no event later than four days from the date

 hereof) having the duties and powers hereinafter set forth (the “Examiner”). The U.S. Trustee is

 hereby directed to consult with the Debtor’s largest creditors, including the Movants, prior to

 selecting such Examiner.

        5.      The Examiner shall:

                (a)    perform the duties set forth in Bankruptcy Code sections 1104(c);

                (b)    investigate the assets of the Debtor;

                (c)    investigate the optimal mechanism for effecting a Chapter 11 Plan based

                upon such assets

                (d)    provide a report to this Court regarding the scope, location, value and such

                further information regarding the Debtor’s assets so as to facilitate the

                development of a plan of plans of reorganization by one or more parties-in-

                interest in this Bankruptcy Case; and

                (e)    coordinate with and facilitate the efforts of parties-in-interest in

                formulating a plan of reorganization for the Debtor based upon such investigation

                and the information derived from such investigations.

        6.      The Examiner shall have the authority, subject to this Court’s approval, to appoint

 or employ pursuant to Bankruptcy Code section 327, accountants, attorneys, financial advisors,

 and/or other agents or representatives to assist the Examiner in the performance of the

 Examiner’s duties and the exercise of the Examiner’s powers hereunder, and the Examiner and

 its professionals may seek compensation for the Examiner’s services and reimbursement of costs

 and expenses in accordance with Bankruptcy Code sections 330 and 331




                                               Page 3
17-13633-mkv       Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33           Main Document
                                             Pg 55 of 59


        7.      Any person’s or entity’s appointment as Examiner shall be effective upon

 acceptance of its appointment as Examiner and shall continue until terminated or modified by

 further order of this Court;

        8.      The Debtor is hereby directed to provide full, reasonable cooperate with the

 Examiner to facilitate the Examiner performing his functions herein

        9.      Furthermore, pursuant to Section 1121(d) of the Bankruptcy Code, the Debtor’s

 Exclusivity Periods are hereby terminated as of the date hereof and any and all parties-in-interest

 may file a Chapter 11 Plan for the Debtor at any time on or after the date that this Order is

 entered by this Court.

        10.     The Debtor are hereby directed to perform all of the terms and provisions of the

 Adequate Protection Fee Payment Procedures as set forth in the Orders.

        11.     This Order shall be effective immediately upon entry and Bankruptcy Rules

 6004(h) and 7062 (or any other rule staying the immediate efficacy of this Order) shall not apply.

        12.     The Court shall retain jurisdiction over any and all issues arising from or related to

 the implementation of this Order.

 Dated: November __, 2018


                                                           Honorable Mary Kay Vyskocil
                                                           United States Bankruptcy Judge




                                               Page 4
17-13633-mkv        Doc 136      Filed 11/13/18 Entered 11/13/18 20:25:33            Main Document
                                              Pg 56 of 59


 UNITED STATES BANKRUPTCY COURT
 THE SOUTHERN DISTRICT OF NEW YORK


  In re:

  ROBERT FRANCIS XAVIER SILLERMAN,                              Chapter 11 Case
  aka Robert F.X. Sillerman,
  aka Robert F. Sillerman,                                      Case No. 17-13633 (MKV)
  aka Robert X. Sillerman,

                   Debtor.


                                    CERTIFICATE OF SERVICE

           I, Michael J. Edelman, certify that I am not less than 18 years of age and that on this 13th

 day of November 2018, I caused a true and correct copy of the foregoing MOTION OF REACT

 PRESENTS, INC., CLUBTIX, INC., LUCAS KING AND JEFFERY CALLAHAN FOR ENTRY OF AN ORDER

 (A) APPOINTING EXAMINER PURSUANT TO 11 U.S.C. § 1104 AND (B) TERMINATING DEBTORS’

 EXCLUSIVITY PERIODS PURSUANT TO 11 U.S.C. § 1121(d), dated November 13, 2018, along with

 the associated notice of motion and the proposed order, to be served upon the parties on the

 attached service list via Federal Express overnight courier.

           Under penalty, I declare the foregoing is true and correct.

 Dated: November 13, 2018                         VEDDER PRICE P.C.
        New York New York
                                                  /s/ Michael J. Edelman
                                                  Michael J. Edelman, Esq.
                                                  1633 Broadway, 31st Floor
                                                  New York, NY 10019
                                                  Telephone: (212) 407-7700
                                                  Facsimile: (212) 407-7799
                                                  Email: mjedelman@vedderprice.com




                                                 Page 1
17-13633-mkv   Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33             Main Document
                                        Pg 57 of 59


                             SERVICE LIST

      Service List for In re Sillerman as of Nov. 13, 2018


      Sanford P. Rosen, Esq.
      Rosen & Associates, P.C.
      747 Third Avenue
      New York, NY 10017-2803
      (212) 223-1100
      E-Mail:       SRosen@Rosenpc.com
      [Counsel for Robert Francis Xavier Sillerman]


      Yonah Jaffe
      Reid Collins & Tsai LLP
      810 Seventh Avenue, Suite 410
      New York, New York 10019
      (212) 344-5200 (telephone)
      E-Mail:       yjaffe@rctlegal.com
      [Counsel for Dean Ziehl, as Litigation Trustee of SFX Litigation Trust]


      Alan J. Lipkin, Esq.
      James H. Burbage, Esq.
      Willkie Farr & Gallagher LLP
      787 Seventh Avenue
      New York, New York 10019
      Telephone: (212) 728-8000
      Facsimile: (212) 728-8111
      E-mail:        alipkin@willkie.com
                     jburbage@willkie.com
      [Attorneys for ID Wheel (FL), LLC and IDrive Mezz Lender (FL) LLC]


      Brian D. Glueckstein
      Leonid Traps
      Sullivan & Cromwell LLP
      125 Broad Street
      New York, New York 10004-2498
      Telephone: (212) 558-4000
      Facsimile: (212) 291-9305
      E-Mail:        gluecksteinb@sullcrom.com
                     trapsl@sullcrom.com
      [Counsel for Counsel to ESFX Holdings LLC]
17-13633-mkv   Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33              Main Document
                                        Pg 58 of 59




      John R. Ashmead, Esq.
      Catherine V. LoTempio, Esq.
      Seward & Kissel LLP
      One Battery Park Plaza
      New York, New York 10004
      Tel.: (212) 574-1200 Fax: (212) 480-8421
      E-Mail:               ashmead@sewkis.com
                     lotempio@sewkis.com
      [Counsel for Counsel to Deutsche Bank Trust Company Americas]


      Michael S. Etkin, Esquire
      Gabriel L. Olivera, Esquire
      Lowenstein Sandler LLP
      One Lowenstein Drive
      Roseland, NJ 07068
      Telephone: (973) 597-2500
      Facsimile: (973) 597-2400
      E-Mail:               metkin@lowenstein.com
      E-Mail:                golivera@lowenstein.com
      [Attorneys for Guevoura Fund Ltd., on behalf of Class Action Plaintiffs]


      Kozeny & McCubbin, L.C. LLC
      Sabita Hajaree Ramsaran, Esq.
      Wesley T. Kozeny, Esq.
      12400 Olive Blvd, Ste 555
      St. Louis, MO 63141
      Phone: (314) 991-0255
      Fax: (314) 567-8019
      E-Mail:        nybk@km-law.com
      [Counsel for Toyota Motor Credit Corporation]


      Latham & Watkins LLP
      Jeffrey E. Bjork, Esq.
      Adam E. Malatesta, Esq.
      355 South Grand Avenue, Suite 100
      Los Angeles, California 90071
      Telephone: (213) 485-1234
      Facsimile: (213) 891-8763
      E-Mail:                Jeff.Bjork@lw.com
                     Adam.Malatesta@lw.com
      [Counsel for Ryan Seacrest]
17-13633-mkv   Doc 136     Filed 11/13/18 Entered 11/13/18 20:25:33   Main Document
                                        Pg 59 of 59




      Ted A. Berkowitz, Esq.
      Assistant Attorney General
      Office of the New York State Attorney General
      28 Liberty Street, 17th Floor
      New York, NY 10005
      [Counsel for the State of New York]


      Michael R. Enright
      Robinson & Cole LLP
      280 Trumbull Street
      Hartford, CT 06103-3597
      T (860) 275-8290 F (860) 275-8299
      E-Mail:       menright@rc.com
      [Counsel for Barton Gullong]


      Leo T. Crowley, Esq.
      David S. Forsh
      Pillsbury Winthrop Shaw Pittman LLP
      1540 Broadway
      New York, NY 10036-4039
      Tel.: 212.858.1000
      E-Mail:       leo.crowley@pillsburylaw.com
                    David.Forsh@Pillsburylaw.com
      [Counsel for ECN Aviation Inc.]


      Office of the United States Trustee for Region 2
      U.S. Federal Office Building
      201 Varick Street
      New York, NY 10014
      Attn.: Richard C. Morrissey, Esq.
